Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 1 of 94




                      Attachment CCCC
                                                PX 27, 2441
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 2 of 94




                      Attachment CCCC
                                                PX 27, 2442
                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 3 of 94
2014-Feb-06 12 27 PM Bank of America 6033346874                                                                                                                          59/60



  Bank of America ♦                                                                          Certified Copy of Limited Liability Company Resolutions
    BANK OF AMERICA, N.A. (THB "BANK")                                                       Opening and Maintaining Deposit Accounts and Sentices
                                                                                                               Aooount Numbet:                         ____________
     NamcofLlmltedLlabllltyCompany _L_IO_H_T_H_O_U_S_B_M_B_O_IA_L_L_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     I, the undcr5igm::d, hereby ccrtiry 11;1 0B;_A.;;N_K_O_F_A_M,.•._E_R_IC_A_,;_N_._A_.- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
     • lhat I am the a/Uie
                              1111d
                                      \ry\ R   ,row                                                                                                               and the desianated keeper
              record, and minutes of LIOHTHOUSI! MI!DIA LLC                                                                                                                                  ,
     a.       lmlted liability Company    D profcssionnl lim!tcd liability company duly organized 11nd existing under the laws of the State or _1)f._)                             ·l ·
     (     Compeny''); that I h•vc 1\111 authorlty to manage, rcpre&col, slan for and bind tho Company~tho followin i, • truo copy ofro,olutions duly odoptod
     by a majority of the members/managers of said Company at a meeting duly held on the                       \;;         day or            '                              •   WJ ~ .at
     which a quorum wu.s pniiumt aml a.cteel thraughout or adopted by the written consent oro. majorhy or the mcmbc:1'$1tnanagcl'$j and t                     uch resolutions ate In full
     rorce and effect and have not been amended or rescinded.
    1. Resolved, th,t BANK OF AMERICA, N,A,                                                                                                                  (tho"Bank")
    is hen,by designated as • depository of the Company and thot deposit accounts and/or time deposits (CDs) to be opened and maintained In the name of this Company
                                                            1
    with the Bank in accordance witlt the tenns of the Bank s Deposit Agreement and Disclosure! and the applicable roles and regulations for such account.s; th11.t any

'IC,o:r~owiij~~·••gers, or employees of this Company:                                          'C;...._.Jm_,_...,...,,.,,J[V\CJ......,P{'Z..:,.___,Y
                                                                                                                                                _______________
{ .:...Nama                                                                                     /Tiuctstatus


    Na.me:                                                                                         Title/Status


    Name                                                                                           Title/Sta Ills


    Name                                                                                           Title/Status
    Is hereby authorized, on behalf of this Company and ils name, to execute and sign any application, deposit agreement, signature card and any other documentation
    roqulred by Btt.nk t6 6pl:rt .llnid 11,cC::ounh1: to sign chcclcl!, dmfui, notes, bills of cxeh~nsc, aceeptancca, time- dcpo:i:its (CDs) or other ordor11 for payment of money: to
    endorse checks. drafts, notes, bills, time deposits (CDs) or olher instruments owned or held by this company fur deposit whh Bank or fer collection or discount by
    Banki to accopl, drafts, ,ieeeptar.ees, arid othet lr.stn.1rttent, payable &t 8i,,nk; to ph1cc: ordc:n; with Bank for the purch~i:: and :iiale of foreign cummcie:1 on bc:halr of
    this Company; to execute and deliver an cilcctronic rural transfers agreement and to make trnnsrers or withdrawals by electronic tmnsf'er on behalf of lhe Compnny;
    lo obtain an ncce,s device (lncludlna but not limited to a eat'd, oode, ot (!tiler rt'u!:an, (If i,,~cics:11 ta th1:1 Comp11ny1~ 11ccoml1,:5) that may be u5ed ror the purpo5i:: of
    initiating electronic fund transfe11 [Company airccs and acknowledges that noither the Electronic Funds Transrer Act (IS U.S.C. 1693 et seq.) nor Regulation E (12
    C,F,R, Part 205) arc applicable to any such ac<;e!S devh::1!1]; 1(1 cSlubli~h 11.nd m11.int11in a nisht dcpo5it rclntion-!ihip; to i::xc:cuti:: nnd di::livi::r a wire: tran5fer aarc:cmc:nt
    and to requesl, or lo appoint and delegate ftom timo tc time such por.mns who may request, wires of fundsi to enter into any agreements with the Bank for the:
    pravi,5ion by Bnnk or various Tuasury Manaiicmcmt services to this Company as suilh member, manager or employee may detetmlne, In his or het sole dlsetetlon 1
    and to sign any and all documents fll\d tnke a!I acticma rc:quirod by Bank n1lative to such Treasury Management serviaas or the perfhnnance of 1he Compan,y'.e:
    obllgatlons there under, and that any such Treasury Manaacment agrocment(s) shall remain In full force and effect until written notice to termln11.te glwm. In
    accordance with the terms of any such agreement shall have b=cn received by Bank and that such ttirrnination 5hall not affect any action taken by the Bank prior to
    such tenn!nallon: to rent or leru:e II so.re deposit box rrom Bank, to execute 1he rental agreement or lease, 10 enter the sale deposit box and to terminate the rental
    ngreemenl or leaso: to take whatever other actions or enter into whatever other agreements relating to the accounts or investment of funds in such accounts with
    Bank and to execule, amend, supplement and deliver to B11.nk such agreements en b0half of the Company ui,on such tenns and conditions as such member, manager
    er employee may deem appropriate and 10 appoint and delega1e1 from lime to time, sueh person(s) who may bo authcrizod to enter into such agreements and iake any
    other actions pursuant to such agreements In eonneetlon with said accounts that the mcimbcr, manager or employee deems necessary: and to waive presentment,
    demand1 proto5t, and nolice of protest or dishonor of any checlci note, bill, dmll:1 0r other instrument made, drawn or cmdcrsed by this Company; and

    2, Further Resolved, that the B11.nk b11 and i11 h1m1by nulhoril1.ad to hcnor1reoeive1 oerdfy, pay or oxohcinac for money otden; ot othet instn.i.ments all ini;trumcmlB
    signed in sccordanco with lhe foregoing resolutions even Ihough such payment may create an overdraft or oven thoua:h such instruments may be dni.wn or endorsed to the
    order of any membet, maaaget or c:mplD)'CIII sisnins tho ~ame or tendered by sucih membor, mana.ger or omplo:yce ot o. lhlrd pDrt),' fut oxcho.ngc or cnshing, or in pnymc:nt
    of the individual oblia:ation cf such member, manager er employec:1 or for deposit to such member's, manaa:or's or employee's personal acccunt and Bank shall net be
    required or be under any obligation to inquin1 as lo tho circume,tnnc;:SB of the issuanoe or use of any Instrument signed In aooorda.nco with tho tbrcgolng resolutions or the
    application or dispcs.iticn of such instn.1ment or 1he proceeds thereof, and, funhcr, that the Bank Is authori~ to honor any instructions: rt1prdina withdrawals, orders for
    payment or tmns~r of funds whether ora.l, by telephone er c:ilc:ctronic: mcon11 if' 11uch withdni.w1:1l1 orders or tmnsfor aro lnhla.tcd by an above authorized membcit, manager
    or employee; and




    NNH
   00-l4-92SSM 11-2013                                                                                                                                                            Pogo I of2




                                                                                                                             1111111111111111111111111


                                                                        Attachment DDDD
                                                                                                                                         PX 27, 2443
                Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 4 of 94
2014-Feb-06 12 27 PM Bank of A.merica 6033346874                                                                                                             60/60




                                                                                                    Account Numb~r:
                                                                                                                                            ----------
  3. Further Resolved, that lhe Bank bo and is hereby requested, authcrlied and directed to honor and to treat as authorized, ohecki, drans t1r gthcr orders for
  the payment of money drawn or purportedly drawn In this Company's namci1 inc:ludlag those payable to tho individual order or any penon whose name appears
  thereon as si~er thereof, when bearing or purponing to bear tho facsimile signature ofan member, manager er employee authorized In the foregoing re,olution, and
  the Bank .shall be entitled to honer. to treat as authorlJt~ and to char,io 1his Compo.ny fbr such checks, drafts, or other or~ers rojardlcSS of by whom or by what
  means the .11ctu11.I or purported facsimile signature thereon may have been affixed thereto, If such signaturo resembles the fllcsimile specimen duly certified ta or filccl
  with the Bank by a mcmber/mana)jlcr or this Company er if such facsimile signature resembles any fhcslm!le sia:naluri:: previously affixed to Any check, draft, or
  other order drawn in the Company's name1 which check, dran, or other order was accepted and pa.Id without timely 0bjc:ction by the Company, thereby mtifylng the
  use or such rn~!llmllc sienature; and the Company hereby indemnlfles and holds the Bank hnnnless against any and all loss, cost, damage or C,tpense suffered or
  lnc:mn-ed by the: Bank arising out or or in any way related ta the misuse er unlawful or unauthorized use by a parson of such fll.csimlle signature:: nnd

  4. Further Resolved, that cndorSemenrs for deposit ma.y be :vldenced by tho name cf th~ Company being wr.lUen or slampcd on the check or orher
  instruJmmi deposited, without dii&i,grtatlon or the party making the endorsement, and the: Bank lg authorized ta supply any endorsement an an)' in$h'Utttcnt tendered
  fbr d~pasit or collection; 8.nd

  5, Further Resolved, that a duly authorized member/manager cf this Company shall certify to the Bank names and sia;naturtS of persons authcriwJ to act on
  behalf cf this Company under the !breacing rC!ialutions and shall from timQ to time hereafter, ne cho.nges in the identity or ,aid members, manaaers ind l!mplayces
  a.re ma.de, Immediately repcrt, fuml$h and certify such changes to the Bank and shall submit to the Bank a 11c:w account signature card reflecting such change(s) in
  order to make such changes cffi::ctivc am.! the Bank shall be:: fully prnlc~lcd in relying on !luch i::c:rtffloa.tlons and shaft b11 indcmnffled and iavl!d harm!C!l!I &om any
  1:laim11 1 demands, expensos, IOHe.51 or damages resultins tl'0m 1 or growins cut of1 honoring the sianaturc: of any member, manager or employee so ccrtific:d, or
  ref\Jsina to h.onor any signature net so certtnedj and

  6. ·Further Resolved, that the foregoing resoluticml shall remain in full force and ettect aml tho authority herein ,given tc all cir ~eid pc:r.!ions shall remain
  irrcv()cable as fb.r u the Bank is concerned until three (3) business days 11.ftcr the J?l~pk Is notified in writins of the: revocation or such authority end that recoipt of
  such notice sh1!1I not affect any action taken by said Bank prior thereto; and

  7, l;i'urther Rusolved, Iba.I all transactions by any member, manaaer or employee or this Company on its beh.alf and In Its name with the Bank prior to the
  delivery to the Bank er a. certlfled copy of tht.1 foregoing resolutions arc, in ill respects, hereby ratified, confirmed, approved ~nd ndoptedi and
  8. Further Resolved, that any member/maniger be nnd hereby h1, authorized and directed to certify these rescluticns to the Bank and tl1at tho provisions
  hereof are in canfonnlty with the Articles of Organization and Operating Agreement or this Company.




  In   Wiu,s }Vhereof,         and intending to bind tho Company, I hove hereunto subso~bed my nnmo ,s a member/manager orthl, Company, Ilda
              ,YV\         day of   1='(,\D,)cY 2{)/ L(




  B11.nk Infonnatton

  D11.te                       02/04/2014

  Banking Center Name           lSLrNGTON STREET

  AssQciata111 Name            Samanlh• Oorl•nd
  Assooloto's PhonoNumbcr      ..:6..:03:..•l..:3:..4:..•3:..4..:62_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                    Po.g.11 2 or2



                                                                                                                                         11111111111111 11111111111



                                                                   Attachment DDDD
                                                                                                                               PX 27, 2444
                                            Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 5 of 94



                                                                               LGL DOA 388003339733 NH PG 1 OF 2



BankofAmerica ♦                                                                                      Ct11iik<I Copy of Limited Lhtbility Cmnp€1ny Rrsofotions
                                                                                                     Opening 1md Maintaining Deposit Accounm and Services

                                                                                                                                                         ·-----................................   ,.,................,




                                                          ' <_)i....' ...
 l, 1he oolkr;;ign~ hi:l\:hy omify to ..ll;..A.;;;;N..;;IK__           A...
                                                                          M;;;;;E;;;.;;;.RlC;;;;;'A.;. .;.;N.;;;.-A;;.;.-_ _ _ _ _ _ _ _ _ _ _,_ _ _ · - - - - - - - - - - - - - -
 , !lial i ~m the a:'llu: l\;1liMBf,R /SIGNER                                                                                                                  m1d !he dt:$>8,M!fe<-1 k ~
                            T>k
 of llw !'i!;;<ril Md mirmloo ol' RAG:!NGBtJLLCOM U.C
 a   Ill limi!..:d ii~mlity 0.»npM)' D proftlr<riom! Hm;;:;·;;:~llly com~y duly wganiz,:d arul emsling ~der till>~:·:;:;!: Sill!~ of. J)t!li!wa,•~-- ---
 (lb!: "'C<Jm~; N l hml M l ~ t o ~ ~ al,p fur lli!ld bind lill:, ~ y , Ul!!.! too ful!owlr,g ill Ill t.!00 COi})' of ™1utioo$ duly adopted


 which a quoom, w~ pws~iu and lbel.:d lhroogboo! or oo~l!d by !he wri!lea c'll@'.ffl\l of I mijorily of1h,:; m1:mbt:mlmruil!gern; MU Iii~! sw.:il ro,wlutims min full
 fbrol: :rod ci.1:.Xt l>ilil ru,ve mx ~--n MlC!ldcsl or rescinded
 t 'R<.'!!Oh'M, 111<11 B,\i'-<'K OF ,~ii'.IUCA N.A                                                                ····--·                               (ibi: "!mllt")
i.l: h~·~l!Wl!>S a &opo,,ilory of Ill,: Compimy ind W<I ~ I ~i;.,;11111111& A!ld/{J!' !lme<leposirn {CDs) 10 b e ~ aml main!<!\iooi ln the n~me of !his Company
l'>ith lili3 Bm.ill~m1hliliefil:mllltlflhie Bm'$ ~~lll00~~11111Hhc lllP!lllllil,lerule!I ll8!drepb1ioo~ 1,,.- s11Cll ru:;rnw!fl; that a,iy
,lite oflh~ lbllowing mcmben;, !Till!l!lQ<n, !ll'm1ploye,cs ,:;ftms Comi't&'JY:

JEJ.'1;it£Y M BISHOP                                                                           !\.ffiMDER JS!GNHR
                                                                                                Til!c/S!allm
!\!Arnmw JWATAHE                                                                               Ml~MUER !SIGNER




                                          ·--------···-···-····-                                Title'S!alus
 is h;;rw:, au!h<:>rl:r.<:d, on b<:hlllf oflhis Comp,my Md ib m,m,; lo oxc:,;111c ;ind sign llflY applicalioo, d<:jx,o.,1 ~ent, •ign.aturo oanl ..-,d any olilC\f docurnmt.mon
 l'l<:<jltlrod by B,1r.k 10 ~ s.iid a,,,mmrs; to sign <llecb, drafts, ooll:8, mlfa of e.\-ah,mgc. &~.m=, time d~'ils {CDs) or oilio::r cr&:n; for pJt}nlfil'!I of money; to
 ~ d,eck:s, drafts, !!Oles, hill", lime ooposit~ (CDs} or <llher in.~tnmlmll!l oo-'l'!ed oc 11<:ld ii}' thfo ~ y for d<:jx,o.il ;,.ith           &m:    oc for cotle-01ion or discOO!\! by
 B:mk; to =<:pt, drafu, lll!:Ceptlmcel',. and oilier il:1:11uurn~1i; p,1yllbfo lll Blll'lk; lo plare ~ with B.!mk for th<> pu:dwe :md ~ate of foregn aum:rn:i~ on fx,b!f of
 lhiis O.»•'f'Jl<'Y: to -ex,:,;:ute &nd dcliv<:r m eleclronic fund tramfer,, ~ e n t and lo mat,;~ lmn,dm or wilhdm,.,1115 by de~lronic m,mfor on hehiili: of the Compmzy;
 oo ~ m ~ de,ioo ( ~ bat not llmi!i:d 1l:I & Cffl'd. ~ or Wltf !Mllm f . f f - to Ui!i ~ • 1 1 ~ ) that llll!J lie 11:!1<:d for 1111: p ~ of
 iniru<lmJs cl,:,:troruc ftmd 1a1mslm !Cocnpa,,y ~ ,md ;,,:kruiwl,:;d~ !hat oother ti.~ El<>elronk l!'omls T=ier Act (15 U.S.C. 1693 et aaq.) nor Regulation E {l 2
 C.Flt. !'Ml 20:S} are ~wiioiible lo my suich a;;i:m,; ®',,Sta]; to es!3blim md m:,;it,tail! a nigh! ,k:posi! re!&tiooship; to exec!!!" and dclivtt ~ ,i,m trsn&f'tr ,igrei,mcril
 lmd lo ~tre!ll, or lo aJ'>l)!l!II! mid ddi:g;,io from lime IO time ,wdi p,m;ons who miry requ,::st, wire11 of il.l!lllh; lo mta illlo i!l><Y ~gn::cmi:mls wilh lh!: Billllk for Iha
 provilllon by Ilruik of v;;sioos Trem,;y ~em.::nl ;crvi~'5 !o !his Coolp,l!Oy liS iucl! member, l'l'WIJl!&e!' or <employee mlY determine, in hb or her aole disro:lion,
 :,.rid to sign :my and all oo;;umms md lake a!l actimw l'l<:<jt.m:a hy BL"!.k rel41i-,,-e 10 such Ti'¢3Jlwy 1\,1.w;gement servke11 Ill' !he ~ of !lre Olmpi&t!y's
 ohligatiom !here oode,-, ll>!d that any rud, Tre,,sl!!y M"'1.sgommt ~r..,,m.,,,!(s) shall iromain in full fol'.<l ,md dfoct U11til wriu,m nolfoe lo termiMtc giwll in
 a<:>,:ordimce wiili th,; lemi< of imy s..ch ~ - t slw.l IIAw oom n:cciv.:d by lllll'lk and tlu! sw.:l1 leNniruttioo ih&l !IOI affccl ,my action W(fil'! by ilie &ilk prior to
 su,:b tcmilmtioo; 10 rm1 or !ellSe II we dq,,o,iit boi: from BMk, to exacll!t !ht =W ~ ! or !c:;;;;c, m c:n!cr !he nfo <!•posit box ruid lo tei1rurl.'!te the m1w
 ~•ml or !eMe; to W:.e what,r,rer oilier Aetioos or e!ller i"to wlw!ever o!her ~enlll reh,ting lo !he .-.crolmlt or inv;:;slmenl of fam:ls in mxh ac.,oonls will,
  &,,,t md to •>1<l<UI", &maul, •llfll'lemmt Md dclhcr It> Tuinlt sw:h ag,~~,1,..,111~ oo behruf of Im Comp-lilly ~ ;,,i,;h          •=~     and con<li tiom llS su~h mfl.11'oor, ml<!'.ag"r
 or ,:;mpioyoo mi,y di,em &pproprui!.: 1111d !o apr.oim lll1(! dcl"'ll,311.\ from time to tiroo. sud! p,mwn(s) who may be u1lborirod lo enter inlo s!!Ch agreemen!s An<l L'!ke .JUIY
  oth<:r aa!ioos pur:;u.am lo soch ~""'lll<!lll!i in e0tu1ectfon wilh iu,id ao;oUi!L, truit !he nli:mli<,,-, maruigcr or employ,o • de>i>nlll lllXC!!SM)'; ll!ld lo waive pie11cn!1m:n1.
  dimw;d, p,1u1ai1, ilOO notice or 1,tt,m:.:t oc dish0t1ot of :my ciii:a;k, now, bill, drail, {JI' lllOOI imtrumenl ma1.k, w-awn r,r em!0t11,:;d by tlu COOiJ!MJy; ll!ld

 2 l<\irther ReJSOlvl:d, !h.at lh1> Bllllk be iuKl is ht:rdly l!llliwmx:d 10 honor, rn;civc,, ccrlify, pay or ,:xclw!ge for mo,.:y oolern oc Olru::l· u,~uumwt~ all instrumt.'nls
 llignw ir. a~m,;c "'ilh th<: fon::going roacluiiws C1ilm !hough llUdi p;1yn1t>11! mlly a:e:ile .:111 ~ or ,:,,-.::n Ii-~• $00."I ins!rummlll mAY be drawn oc cndorncd io l1w
 aw::r nf my m<:ml:,,or, ~ or miployro lligning mil :s.mte or teodcn:d li!)· ruch member, n ~ or empley,:;e or a llli;d l)lUty for 11Xciw-,gc or cM.1-iing. or in pa:ymcnt
 of a.... individual obli~!ioo of !!OOh fOOl!!bc>-, ~ or M!j>loyc.,, !l;!' for ~ I lo AA.Id) mllll'bi:r's., ~•~ Of QDpilllj'W's ~ - - a 13d s!i&ll !Wt Ix,
 m:iwoo or be unoo- any ob!igi,li!l!'! IO inquire llll to ihc cin:llms~ of Im imwl.:c or u;c of any ln,tmmrol llign.:-d in            =~     with the foregoing renoiution,i oc the
 l!ppli;;atlm or disposi!im of mcli m!!trWooll: oc !he ~ lhairoi; lmll, fWl!t,:,-, !hat lb~ B.'lilk il! a!Jlho,izoo lo hooor llllY illllU'UWOO~ regaroing Y>ilM::awals, O!®ffl fa-
 pa)mirot « lr.lrufcr of fi.lruig wh.:m offll, by lclq;hm~ or ei~c m<'-rulS if su;;h witlxf.r.aw3l, omm or !raru!li:r .m: mili&led cy an iioo,,,: aud1oriled member, man~
 « cmpfoyw; rod




                                                                                                                                                Il llillHIIIIIIIIIIIIIIII



                                                                                    Attachment DDDD
                                                                                                                                                                                        PX 27, 2445
                                                Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 6 of 94



                                                                                     LGL DOA 388003339733 NH PG 2 OF 2




l. FurOlN· Rt00lv~, ll'.ll-1 lllll l}llfll; be Md is h«cl)y 'f<l<l.Ul!Slild. lliiihori:aid lii!d ~l!ld to hooor lirn1 lo !roll! ii!! aulho!i~ cht,;;l.11, dmftll or olhcr ordm for
lbit ~ ilf ~ ~ oc ~ Y ~ in thbt C~•i !!ll!'!'lli., im:llldiog U- l)lll)'"llhl4i w dlill mdlvidlllll ooier of' my pmoo whose rumie J!ppeanl
1 ~ llll sigoor 11-1; 11,hffi 001!ri~ ,w pw:porung lo ~r !lw fa<:&m!!c 1ig!l.11tITT1 of an 111rn1bct, mmll!l13er Of employee aulhori11->d io lllll foo:goiog rel!Oi111ioo~ 1lnd
Ille l ~ iilw\ hr:: li:{l!i!l,;,.l 10 hoo~, 111 I~ "" 11U!l100~ and lo cl!illQ;c !his Compiiny lot ~uch chl'Cl.11, u!\\tll!-, <Jf <!Iller ooim n:gani!1:;1;s of hy whom or hy what
-          ti\( :a.:llllll or p1.u1l!l!1«! [1C$1ml!il llljj!lllllln:< tlwr<:ll>11 l!ll\.V hll,'ll hr::c-.;1 alnKOO lhCllrto, if iuch siglllllllm Nl!cmili~ 11w fl,l;dmilc 5pct!mrn; lln!y cmtilicd !O <Jr filed
mlh !he U&illi. hy a mro1bctinwi11&« of !his Cmnplll\v Uf if 8llcl1 foi:~imilc lliJ!ll11h® reaembll!ll ,my fac.,imlle ~tgiwuro pruviOUl!ly affixe.l 10 any ch«;!i, drall, or
~ ~ ~ In~ C ~ ' s !W111111, \1J'h!m ch:lek, d!ltft. o r ~ , ~ - ~ iOOll'pwd ~ pllld wlthoot limdy objootlm by the Compmy, thereby ratifying the
 ~ of ~ui:h !~nifo s~ruil\11\1; ruid too CompJ1.11y iimdiy tmkmuilfos 100 holdii the !Jtnk h:mnle~ lij!WMI any and :ill loo,;:, ws!, dmmj/.c, or ,;:xpcrmc sulf<'.:l'td or
iru::l!!'l\1d !w 1!1!1: Hmll. w,il!ing 001 ,"If or in llllj' w~y i,;:lat~ 10 loo nlisi= or wi!lawfil! or ll!llluthoritcd u,,r.e hy JI per;;on 1,f sucll iw.:rumiie ai!J;!Uiure; and

4. Furth!.'r R~1ved, wt ,11®1woo1t1 for 1fopu,si1 m1oy b¢ <:Vi~oo by !he 1llill1e of the Ccmp11ny bcing wrill<m or t!M1pw ll<!I !Ile chet:il m- olh"r
i ~ dq-,,.mloo., \vi~ 0011ig1~tioo uf th~ µ,my milking lllll mlllo=o1en~ llrul Im: Ji11nk is J1Uli1oorod lo ~upp!y MY cmlorsmicnl on :my im1lrlilnenl l~ooe~
for ~ I o;~olle;;tioo: and

 5. Further Rli'Solvro, 1h1111> tlllly au!horired m=hr::rl~a- ofi!tl11 Coo1!)li!ly ihllll ctmlfy io ilic Bw ruimCl!! and llignaru1e11 of fY.ll•Ol!.!I aUlhorii:i:d to a<:,l mi
 oohalf ol !hi~ c,w~· llnd<:r too fol'<'goili.\ rcso!ml!n1a ..md llhlill from lime lo tlm~ hma!lcr, ~s ,;;!J.,ll!,~ in !lw id,;mi1y of uili !!Wmi>e~ m:miigcrn md emp!oye,:,s
 lll'e Ill~ iml11!Hi&ll:ly rnpor!, lwni,h ail<l ;;,:rt\(v 8lll;'il &lllln,;ts t{J !he D&11lt ®d shall iubmil la loo H:mk ll llt:W ii=nl lligtlllll® ~;lffi n:ll~ting :mch tlwige{s) in
 ll<Utt l" mllkc i11d, ~hq'-"I Q!l,:.;ti,.., ltnd inc lloru< :!hall 11'11 folly f'"lleel<i>d 111 ri:lyiflg oo iuch ctli'tifici>iiOO!I snd slmll he indo:r.mi!kd .;ind sm;ed hlirmh::s1 from any
 cia!m.,, ~nds. 1.1,xpc!lllllll, !!!<!ll(lS, or dllm~ r,;;,;ulting from, or gn.>'<'1111& out 01: hlmori11g lha sigmtun, of iny mrnnb.:r, mJmagor <If employee so ctmllloo, or
 ~1lS!flS to 000011111.)' lli$11lhlll: not ~o ~1:rnficd; &>00

 6. Furtbiir Resoil<'t'U, th.II !he f,~!lil\& rel!cluliOM ihlill !l!mrun in foll for.;i ami dJ'lel .ffld !he aU!lmril}' h=in giv,:n 10 id! of Hid pcrwn.~ ih~ l'l:IIUin
 im:.'\""'!>lc ~JI far M lh~ B&nk is coo,<imed lilllil lruw {3) luinm dllj~ &lli-r il,e llllrlk                il   notified in writing of die mvrw,.;itioo of 11uch aulhmily and !l-i.,ii =cipt of
 IWcl! ootke ~ll:.11 not affccl ,lU\Y aciim1 !lll.<:n hy 1aid llilok pri<Jrt!tffl!o; .-.ill!

 7. Further R~oln"(l,        !Ml i.ll !!1WllttiOO!l !;y ill\)' memh,,,-r, m ~ oc empfoy,:,ii of lhis Comp;,ny OIi iw behalf iWd in ;1; mme with !ht Blink                                       prior io ihe
 ddh1Q)' tn lh~ BM!. of~ ~<:mfiro ~opy nfthe foreg1lina m10l11tio11, are, in ,di respo:1S, bmb, mtified, .:O!lflrm!ld, tµproll'<:tl and idopted; lli!d

 8. Furt~r Re:sQ!vf-(l,, IMI AAY ffllffllOOfirnlmlijler he Ml!l lu:rrl;y ill, .-.utoori;rod 1100 din:,cicd lo i:crtify !m;sQ rt:.Whl!iOOII lo !he Ibnk and l!!Jll 11:lc provi11ioos
 ~ i f lITTl in coofl'.limity i.,.ith the Mitlm of Oi'gimil!ll:ioo Md Op<mllit'l,I J\gre.:mcnt of W!l Cornp;uiy,




  &nit fofor1ru1tl<:m
                                     03121/20!7

                                     WMU..'1 S.RfllOOUliil!J

                                     SANG[ili \!ENU




                                                                                                                                                                  II
                                                                                                                                                               II 111111111111111111111




                                                                                             Attachment DDDD
                                                                                                                                                                                                    PX 27, 2446
                                     Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 7 of 94
                            Date: 5/2/2018 Time: 9:51:10 AM (US Central Time) Scanned From IP:10.60.12.8


                              ~

Bank of America~                                                                                          Business Resolution or Authorization for
                                                                                        Opening and              Maintaining Banking
                                                                                                                         Relationship

Name of Business RAGINGBULL.COM LLC


Account Number
                                    ----------
State where Organized/Registered/Principal Place of Business _l_)_E_ _ _ _ _ _ _ _ _ _ _ _ __


Tl'.'/


Business Type:


D        Sole Proprietor                         D      Corporation                                   [KJ     Limited Liability Company

D        Partnership                             D      Unincorporated Association                    D       Other

I. Resolved, that (the --sank") is hereby designated as a depository of the Business and that deposit accounts and/or time deposits (CDs) he opened
and maintained in the name of this Business with the Bank in accordance with the terms of the Bank's Deposit Agreement and Disclosures and the
applicable rules and regulations for such accounts: that any one of the following authorized representatives, officers. employees. partners. members.
managers. as applicable (.. Authorized Person .. ):

Name .IEFf' BISHOP                                                                     Title/Status managing member

Name JASON P BOND                                                                      Title/Status managing member

Name                                                                                   Title/Status
         ----------------------------                                                                 -------------------
Name                                                                                   Title/Status
         ----------------------------                                                                 -------------------
is hereby authorized. on behalf of this Business and in its name, to execute and to sign any application. deposit agreement-related, signature card and
any other documentation required by the Bank to open said accounts: to sign checks. dratls. notes, hills of exchange, acceptances. time deposits
(CDs) or other orders for payment of money: to endorse checks, dratts. notes. hills, time deposits (CDs) or other instruments owned or held by this
Business for deposit with Bank or for collection or discount by the Bank: to accept dratls, acceptances, and other instruments payable at the Bank: to
place orders with the Bank for the purchase and sale of foreign currencies on behalf of this Business: to execute and deliver an electronic fund
transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Business: to obtain an access device (including hut
not limited to a card. code. or other means of access to the Business's accounts) that may be used for the purpose of initiating electronic fund
transfers IBusiness agrees and acknowledges that neither the Electronic Funds Transfer Act ( 15 U.S.C. 1693 et seq.) nor Regulation E ( 12 C.F.R. Part
205) are applicable to any such access device]: to establish and maintain a night deposit relationship: to execute and deliver a wire transfer agreement
and to request, or to appoint or delegate from time to time, such persons who may request wires of funds: to enter into any agreements with the Bank
frir the provision by the Bank of various Treasury Management services to this Business as such Authorized Person may determine. in his or her sole
dbcrction. and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the
performance of the Business's obligations thereunder, and that any such Treasury Management agreement(s) shall remain in full force and effect
until written notice to terminate given in accordance with the terms of any such agreement shall have been received by the Bank and that such
termination shall not affect any action taken by the Bank prior to such termination: to rent or lease a safe deposit box from the Bank, to execute the
rental agreement or lease. to enter the safe deposit box and to terminate the rental agreement or lease: to take whatever other actions or enter into
whatever other agreements relating to the accounts or investment of funds in such accounts with the Bank and to execute. amend. supplement and
deliver to Bank such agreements on behalf of the Business upon such terms and conditions as such Authorized Person may deem appropriate and to
appoint and delegate. from time to time. such person(s) who may be authorized to enter into such agreements and take any other actions pursuant to
such agreements in connection with said accounts that the Authorized Person deems necessary: and to waive presentment, demand. protest, and
notice of protest or dishonor of any check. note. hill. drafl. or other instrument made, drawn or endorsed by this Business; and

2. Further Resolved, that the Bank be and is hereby authorized to honor. receive. certit)'. pay or exchange for another instrument all instruments
signed in accordance with the foregoing Resolution or Authorization. as applicable, even though such payment may create an overdraft or even
though such instruments may he drawn. signed or endorsed to the order of any Authorized Person signing the same or tendered by such Authorized
Person or a third party for exchange or cashing. or in payment of the individual obligation of such Authorized Person. or for deposit to such
Authorized Person personal account and Bank shall not be required or be under any obligation to inquire as to the circumstances of the issuance or
use of any instrument signed in accordance with the foregoing Resolution or Authorization. as applicable, or the application or disposition of such
instrument or the proceeds thereof: and, further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or
transfer of funds whether oral. by telephone or electronic means if such withdrawal. orders or transfer are initiated by an Authorized Person; and

3. Further Resolved, that the Hank he and is herehy requested, authorized and directed to honor and lll treat as authori,:cd, checks. dratb or other
 orders ti.ir the payment of money drawn or purportedly drawn in this Business's name. including those payable to the individual order of any person

 NNH
00- I 4-9 I 20M   09-2017
                                Ill II IIIIIIII III II IIIII Ill II I IIIII IIIIll IIII1111111111111111                                       Page   I   of3




                                                                  Attachment DDDD
                                                                                                                                  PX 27, 2447
                                       Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 8 of 94
                             Date: 5/2/2018 Time: 9 :51: 1 0 AM (US Central Time) Scanned From IP: 10 .60.12.8



                                                                                                  Account Number:
                                                                                                                                ----------
who sc name appears thereon as signer thcrcot: when bearing or purporting to hear the facsimile signature of an Authori,:cd Person authorized in the
foregoing Resolution or Authorization. as applicahle and Bank shall he entitled to honor. to treat as authorized. and to charge this Business for such
checks. drafts. or other orders regardless ofby whom or by what means the actual or purported facsimile signature thereon may have been affixed
thereto. if such signature resemhles the facsimile specimen duly certified to or tiled with the Bank by the appropriate Authorized Person or if such
facsimile signature resembles any facsimile signature previously affixed to any check. draft. or other order drawn in the Business's name. which
check. dratl. or other order was accepted and paid without timely ohjection hy the Business, therehy ratifying the use of such facsimile signature: and
the Business hereby indemnifies and holds the Bank harmless against any and all loss, cost. damage or expense suffered or incurred by the Bank
arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature: and

4. Further Resolved, that endorsements for deposit may be evidenced by the name of the 13usiness hcing written or stamped on the d1eck or other
instrument deposited, without designation of the party making the endorsement. and the 13ank is authorized to supply any endorsement on any
instrument tendered for deposit or collection: and

5. Further Resolved, that the appropriate Authorized Person of this Business shall certity to the Bank names and signatures of persons authorized to
act on behalf of this Business under the foregoing Resolution or Authorization. as applicable. and in the event a change occurs in the identity or the
Authorized Person. the undersigned shall immediately report. furnish and certify such changes to Bank and shall submit to the Bank a new account
signature card reflecting such changc(s) in order to make such changes effective and the Bank shall he fully protected in relying on such certifications
and shall he indemnified and saved harmless from any claims, demands. expenses. losses. or damages resulting from. or growing out oL honoring the
signature of any Authorized Person so certified. or refusing to honor any signature not so certified: and

6. Further Resolved. that the foregoing Resolution or Authorization. as applicable. shall remain in full force and effect and the authority herein
given to all of said persons shall remain irrevocable as far as the Bank is concerned until three (3) business days alter Bank is notified in writing or
the revocation of such authority and that receipt of such notice shall not affect any action taken by the Bank prior thereto: and

7. Further Resolved, that all transactions by the undersigned. or an) Authorized Person on its behalf and in its name with the Bank prior to the
delivery to Bank ofa certified copy of the foregoing Resolution or Authorization. as applicable. arc. in all respects. herchy ratified. confirmed.
approved and adopted: and

8. Further Resolved, that the appropriate Authorized Person be and hereby is, authorized and directed to certify these Resolutions or Authorizations.
as applicable. to the Bank and that the provisions hereof are in conformity \\ith the Business's Articles of Incorporation. Articles of Association.
Articles of Organization. Charter. Rules. Agreement. Operating Agreement (or other Agreement). and/or Bylaws. as applicable. and that the
appropriate Authorized Person be. and hereby is, authorized and directed to certify. from time to time hereafter, the names of the holders of the ahovc
authorized titles and their signatures on any signature card or other documentation required by said Bank.



Sections 9, 10, 11 are applicable only if Partnership is checked on Page I

9. That the undersigned shall certify to Bank the names and signatures of the Authorized Person authorized to act on behalf of this Business under the
foregoing instructions and notwithstanding an) modifications or termination of any of the power of any of the above-named Authorized Persons to
represent said Business. whether by expiration of the Partnership Agreement, by death or retirement of any, or by the accession of one or more new
Partners. or otherwise. and notwithstanding any other notice thereof Bank may receive, this authority shall continue to he binding upon ca1.:h of the
undersigned individually and upon our legal representatives, and upon said Partnership and its successors, until written notice to the contrary. signed
by one of the undersigned or on his/her behalf by his/her duly authorized agent or representative. shall have been received by the Bank: provided.
however that the foregoing instructions shall remain in full force and effect and the authority herein given to all of said persons shall remain
irn:vocubk us fur us Dani-. is concerned until Dani-. has a r"usonublc tim" to u"t upon such noti"c to th" "ontrary and such reasonable time cannot be
less than three (3) business days after the Bank is notified in writing of the revocation of such authority and that receipt of such notice shall not affect
any action taken by the Bank prior thereto: and

10. That if any other persons become interested in the Partnership as a Partner or other interested party in the business dealings of the Partnership. or
if there is any change in the Partnership that might change the relationship of the Partners or the depository relationship with the Bank, or if said
business shall become incorporated. the undersigned shall notify the Bank promptly: and

11. That it is expressly understood and agreed that each Partner is and shall be personally liable for the actions taken pursuant to authority granted
herein and that the rights evidenced by or contained in this Business Resolution or Authorization. as applicable. are in addition to. and not in
limitation of the rights inherent in a Partner: and

Sections 12, 13, 14 are applicable only if Sole Proprietor is checked on Page I

12. That if any other person. firm or corporation acquires any right. title or interest in the Business or if my relationship thereto as sole owner be
altered in any way. or if said Business shall become incorporated. the undersigned shall notify the Bank promptly: and

13. That in consideration of your acceptance of the accounts of said Business under the foregoing name and style. I agree to protect and indemnil)'
Bank against all loss or liability. including court costs and attorney fees. arising from or growing out of the acceptance by said Bank for payment of
credit of checks. drafts. notes, bills of exchange. acceptances. certificates of deposits or other orders and instruments drawn to the order of and
endorsed in my name and/or in the name of said Business: and

NNH
00-14-9 I 20M 09-2017
                                 II III IIIIIIII IIIIIIIIII Ill II I IIIII III Ill I III II I Ill II II III Ill                                Pagc2of3




                                                                      Attachment DDDD
                                                                                                                                    PX 27, 2448
                                     Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 9 of 94
                              Date: 5/2/2018 Time: 9:51:10 AM (US Central Time) Scanned From IP:10.60.12.8


                                                                                                 Account Numher:
                                                                                                                            ---------
14. That the undersigned has signed. acknowledged and filed in the proper otlice of the state of the Business's principal place of business any
document(s) which may be required hy the laws of said state to he filed by a person doing business under a fictitious or assumed name. if applicable.



 In Witness Whereof, I certity that I am duly authorized to execute this Resolution or Authorization. as applicable. on hehalf of the Business. and
 intending to bind the Business. I have hereunto subscribed my name. in my capacity to certify the adoption of the Resolution or Authorization.
 this   ~        day of   \rv", A'-\                . J.._ 0 -8



 Signature                   usiness Representative/ Title




  Bank Information

  Date                                 05/01/2018

  Financial Center Name                DOYER

  Employee's Name                      Leigh. Michael


  Employee's Phone Number              603-742-6740




  NNH
 OO- I 4-9120M    09-2017                                                                                                                   Page3uf3
                                 II III IIIIIIIII Ill IIIIII Ill II II IIIII IIIIl I II I II IIll II III IIIll
                                                                                                                   ----   --------------
                                                                      Attachment DDDD
                                                                                                                                PX 27, 2449
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 10 of 94
                          Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12

                               ~

Bank of America~
                                                                                                            Business Resolution or Authorization for
                                                                                          Opening and Maintaining Banking
                                                                                                              Relationship
Name of Business RAGINGBULL.COM LLC


Account Number
                                    ----------
State where Organized/Registered/Principal Place of Business _D_E_ _ _ _ _ _ _ _ _ _ _ _ __


TIN XX-XXXXXXX


Business Type:


D      Sole Proprietor                            D      Corporation                                    I][]    Limited Liability Company

D      Partnership                                D      Unincorporated Association                     D      Other

1. Resolved, that (the "Bank") is hereby designated as a depository of the Business and that deposit accounts and/or time deposits (CDs) be opened
and maintained in the name of this Business with the Bank in accordance with the terms of the Bank's Deposit Agreement and Disclosures and the
applicable rules and regulations for such accounts; that any one of the following authorized representatives, officers. employees, partners, members,
managers, as applicable ("Authorized Person"):

Name JASON P BOND                                                                        Title/Status MANAGING MEMBER

Name JEFF BISHOP                                                                         Title/Status MANAGING MEMBER

Name JORDAN L REYNA                                                                      Title/Status AUTHORIZED SIGNER

Name                                                                                     Title/Status
       -----------------------------                                                                    -------------------
is hereby authorized, on behalf of this Business and in its name. to execute and to sign any application. deposit agreement-related. signature card and
any other documentation required by the Bank to open said accounts; to sign checks, drafts, notes, bills of exchange. acceptances, time deposits
(CDs) or other orders for payment of money; to endorse checks. drafts. notes. bills. time deposits (CDs) or other instruments owned or held by this
Business for deposit with Bank or for collection or discount by the Bank; to accept drafts. acceptances. and other instruments payable at the Bank; to
place orders with the Bank for the purchase and sale of foreign currencies on behalf of this Business; to execute and deliver an electronic fund
transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Business; to obtain an access device (including but
not limited to a card, code, or other means of access to the Business's accounts) that may be used for the purpose of initiating electronic fund
transfers [Business agrees and acknowledges that neither the Electronic Funds Transfer Act (15 U.S.C. 1693 et seq.) nor Regulation E (12 C.F.R. Part
205) are applicable to any such access device]; to establish and maintain a night deposit relationship; to execute and deliver a wire transfer agreement
and to request. or to appoint or delegate from time to time, such persons who may request wires of funds; to enter into any agreements with the Bank
for the provision by the Bank of various Treasury Management services to this Business as such Authorized Person may determine, in his or her sole
discretion. and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the
performance of the Business's obligations thereunder. and that any such Treasury Management agreement(s) shall remain in full force and effect
until written notice to terminate given in accordance with the terms of any such agreement shall have been received by the Bank and that such
termination shall not affect any action taken by the Bank prior to such termination; to rent or lease a safe deposit box from the Bank. to execute the
rental agreement or lease, to enter the safe deposit box and to terminate the rental agreement or lease; to take whatever other actions or enter into
whatever other agreements relating to the accounts or investment of funds in such accounts with the Bank and to execute, amend, supplement and
deliver to Bank such agreements on behalf of the Business upon such terms and conditions as such Authorized Person may deem appropriate and to
appoint and delegate, from time to time. such person(s) who may be authorized to enter into such agreements and take any other actions pursuant to
such agreements in connection with said accounts that the Authorized Person deems necessary; and to waive presentment, demand. protest. and
notice of protest or dishonor of any check, note, bill. draft, or other instrument made. drawn or endorsed by this Business; and

2. Further Resolved, that the Bank be and is hereby authorized to honor, receive, certify, pay or exchange for another instrument all instruments
signed in accordance with the foregoing Resolution or Authorization. as applicable. even though such payment may create an overdraft or even
though such instruments may be drawn. signed or endorsed to the order of any Authorized Person signing the same or tendered by such Authorized
Person or a third party for exchange or cashing. or in payment of the individual obligation of such Authorized Person. or for deposit to such
Authorized Person personal account and Bank shall not be required or be under any obligation to inquire as to the circumstances of the issuance or
use of any instrument signed in accordance with the foregoing Resolution or Authorization, as applicable. or the application or disposition of such
instrument or the proceeds thereof; and. further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or
transfer of funds whether oral, by telephone or electronic means if such withdrawal. orders or transfer are initiated by an Authorized Person; and

3. Further Resolved, that the Bank be and is hereby requested, authorized and directed to honor and to treat as authorized, checks, drafts or other
 orders for the payment of money drawn or purportedly drawn in this Business's name, including those payable to the individual order of any person

NNH
OO- l 4-9 l 20M 09-2017
                                II I II IIIIIIII III II IIIII Ill II I IIIII IIIIll I III1111111111111111                                      Page I of 3



                                                                Attachment DDDD
                                                                                                                                 PX 27, 2450
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 11 of 94
                          Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12


                                                                                             Account Number:
                                                                                                                               ----------
whose name appears thereon as signer thereof, when bearing or purporting to bear the facsimile signature of an Authorized Person authorized in the
foregoing Resolution or Authorization. as applicable and Bank shall be entitled to honor, to treat as authorized, and to charge this Business for such
checks. drafts. or other orders regardless of by whom or by what means the actual or purported facsimile signature thereon may have been affixed
thereto. if such signature resembles the facsimile specimen duly certified to or filed with the Bank by the appropriate Authorized Person or if such
facsimile signature resembles any facsimile signature previously affixed to any check. draft. or other order drawn in the Business's name, which
check. draft. or other order was accepted and paid without timely objection by the Business, thereby ratifying the use of such facsimile signature; and
the Business hereby indemnifies and holds the Bank harmless against any and all loss, cost. damage or expense suffered or incurred by the Bank
arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature: and

4. Further Resolved, that endorsements for deposit may be evidenced by the name of the Business being written or stamped on the check or other
instrument deposited. without designation of the party making the endorsement. and the Bank is authorized to supply any endorsement on any
instrument tendered for deposit or collection; and

5. Further Resolved, that the appropriate Authorized Person of this Business shall certify to the Bank names and signatures of persons authorized to
act on behalf of this Business under the foregoing Resolution or Authorization. as applicable, and in the event a change occurs in the identity of the
Authorized Person, the undersigned shall immediately report. furnish and certify such changes to Bank and shall submit to the Bank a new account
signature card reflecting such change(s) in order to make such changes effective and the Bank shall be fully protected in relying on such certifications
and shall be indemnified and saved harmless from any claims, demands. expenses, losses, or damages resulting from, or growing out of. honoring the
signature of any Authorized Person so certified. or refusing to honor any signature not so certified; and

6. Further Resolved. that the foregoing Resolution or Authorization, as applicable. shall remain in full force and effect and the authority herein
given to all of said persons shall remain irrevocable as far as the Bank is concerned until three (3) business days after Bank is notified in writing of
the revocation of such authority and that receipt of such notice shall not affect any action taken by the Bank prior thereto; and

7. Further Resolved, that all transactions by the undersigned. or any Authorized Person on its behalf and in its name with the Bank prior to the
delivery to Bank of a certified copy of the foregoing Resolution or Authorization, as applicable. are, in all respects, hereby ratified. confirmed,
approved and adopted: and

8. Further Resolved, that the appropriate Authorized Person be and hereby is, authorized and directed to certify these Resolutions or Authorizations.
as applicable, to the Bank and that the provisions hereof are in conformity with the Business's Articles of Incorporation. Articles of Association.
Articles of Organization, Charter. Rules, Agreement. Operating Agreement (or other Agreement), and/or Bylaws, as applicable. and that the
appropriate Authorized Person be. and hereby is, authorized and directed to certify, from time to time hereafter, the names of the holders of the above
authorized titles and their signatures on any signature card or other documentation required by said Bank.



Sections 9, 1O, 11 are applicable only if Partnership is checked on Page 1

9. That the undersigned shall certify to Bank the names and signatures of the Authorized Person authorized to act on behalf of this Business under the
foregoing instructions and notwithstanding any modifications or termination of any of the power of any of the above-named Authorized Persons to
represent said Business, whether by expiration of the Partnership Agreement. by death or retirement of any, or by the accession of one or more new
Partners, or otherwise, and notwithstanding any other notice thereof Bank may receive, this authority shall continue to be binding upon each of the
undersigned individually and upon our legal representatives, and upon said Partnership and its successors, until written notice to the contrary. signed
by one of the undersigned or on his/her behalf by his/her duly authorized agent or representative, shall have been received by the Bank; provided.
however that the foregoing instructions shall remain in full force and effect and the authority herein given to all of said persons shall remain
irrevocable as far as Bank is concerned until Bank has a reasonable time to act upon such notice to the contrary and such reasonable time cannot be
less than three (3) business days after the Bank is notified in writing of the revocation of such authority and that receipt of such notice shall not affect
any action taken by the Bank prior thereto; and

IO. That if any other persons become interested in the Partnership as a Partner or other interested party in the business dealings of the Partnership. or
if there is any change in the Partnership that might change the relationship of the Partners or the depository relationship with the Bank. or if said
business shall become incorporated, the undersigned shall notify the Bank promptly; and

11. That it is expressly understood and agreed that each Partner is and shall be personally liable for the actions taken pursuant to authority granted
herein and that the rights evidenced by or contained in this Business Resolution or Authorization, as applicable. are in addition to, and not in
limitation of the rights inherent in a Partner; and

Sections 12, 13, 14 are applicable only if Sole Proprietor is checked on Page 1

12. That if any other person. firm or corporation acquires any right. title or interest in the Business or if my relationship thereto as sole owner be
altered in any way. or if said Business shall become incorporated. the undersigned shall notify the Bank promptly; and

13. That in consideration of your acceptance of the accounts of said Business under the foregoing name and style. I agree to protect and indemnify
Bank against all loss or liability, including court costs and attorney fees. arising from or growing out of the acceptance by said Bank for payment of
credit of checks. drafts. notes, bills of exchange. acceptances, certificates of deposits or other orders and instruments drawn to the order of and
endorsed in my name and/or in the name of said Business; and

NNH
00- I 4-9 l 20M 09-2017          II III IIIIIIII IIIIIIIIII Ill II I IIIII III Ill I III 1111111111111111                                     Page 2 of 3



                                                                 Attachment DDDD
                                                                                                                                PX 27, 2451
                               Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 12 of 94
                       Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12


                                                                                          Account Number:
                                                                                                                          ----------
14. That the undersigned has signed. acknowledged and filed in the proper office of the state of the Business's principal place ofhusiness any
document(s) which may he required by the laws of said state to be filed by a person doing business under a fictitious or assumed name, if applicable.



 In Witness Whereof, I certify that I am duly authorized to execute this Resolution or Authorization. as applicable, on behalf of the Business, and
 intendi~-".lh bind the Business. I have hereun. to subscribed my name, in my capacity to certify the adoption of the Resolution or Authorization,
 this          dayof      ~                    .   2o\~




  Bank Information


 Date                            05/08/2018

 Financial Center Name           SOUTH DENTON

 Employee's Name                 Morris, Brittney


 Employee's Phone Number         940-387-96 I 8




  NNH
                                                                                                                                            Page 3 of 3
 00-14-9120M 09-2017
                                      I                                    IIll IIII1111111111111111
                              II III II IIIII IIll IIIIII Ill II II IIIII II

                                                               Attachment DDDD
                                                                                                                           PX 27, 2452
                 Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 13 of 94
2014-Feb-06 12 27 PM Bank of America 6033346874                                                                                                                          59/60



  Bank of America ♦                                                                          Certified Copy of Limited Liability Company Resolutions
    BANK OF AMERICA, N.A. (THB "BANK")                                                       Opening and Maintaining Deposit Accounts and Sentices
                                                                                                               Aooount Numbet:                         ____________
     NamcofLlmltedLlabllltyCompany _L_IO_H_T_H_O_U_S_B_M_B_O_IA_L_L_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     I, the undcr5igm::d, hereby ccrtiry 11;1 0B;_A.;;N_K_O_F_A_M,.•._E_R_IC_A_,;_N_._A_.- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
     • lhat I am the a/Uie
                              1111d
                                      \ry\ R   ,row                                                                                                               and the desianated keeper
              record, and minutes of LIOHTHOUSI! MI!DIA LLC                                                                                                                                  ,
     a.       lmlted liability Company    D profcssionnl lim!tcd liability company duly organized 11nd existing under the laws of the State or _1)f._)                             ·l ·
     (     Compeny''); that I h•vc 1\111 authorlty to manage, rcpre&col, slan for and bind tho Company~tho followin i, • truo copy ofro,olutions duly odoptod
     by a majority of the members/managers of said Company at a meeting duly held on the                       \;;         day or            '                              •   WJ ~ .at
     which a quorum wu.s pniiumt aml a.cteel thraughout or adopted by the written consent oro. majorhy or the mcmbc:1'$1tnanagcl'$j and t                     uch resolutions ate In full
     rorce and effect and have not been amended or rescinded.
    1. Resolved, th,t BANK OF AMERICA, N,A,                                                                                                                  (tho"Bank")
    is hen,by designated as • depository of the Company and thot deposit accounts and/or time deposits (CDs) to be opened and maintained In the name of this Company
                                                            1
    with the Bank in accordance witlt the tenns of the Bank s Deposit Agreement and Disclosure! and the applicable roles and regulations for such account.s; th11.t any

'IC,o:r~owiij~~·••gers, or employees of this Company:                                          'C;...._.Jm_,_...,...,,.,,J[V\CJ......,P{'Z..:,.___,Y
                                                                                                                                                _______________
{ .:...Nama                                                                                     /Tiuctstatus


    Na.me:                                                                                         Title/Status


    Name                                                                                           Title/Sta Ills


    Name                                                                                           Title/Status
    Is hereby authorized, on behalf of this Company and ils name, to execute and sign any application, deposit agreement, signature card and any other documentation
    roqulred by Btt.nk t6 6pl:rt .llnid 11,cC::ounh1: to sign chcclcl!, dmfui, notes, bills of cxeh~nsc, aceeptancca, time- dcpo:i:its (CDs) or other ordor11 for payment of money: to
    endorse checks. drafts, notes, bills, time deposits (CDs) or olher instruments owned or held by this company fur deposit whh Bank or fer collection or discount by
    Banki to accopl, drafts, ,ieeeptar.ees, arid othet lr.stn.1rttent, payable &t 8i,,nk; to ph1cc: ordc:n; with Bank for the purch~i:: and :iiale of foreign cummcie:1 on bc:halr of
    this Company; to execute and deliver an cilcctronic rural transfers agreement and to make trnnsrers or withdrawals by electronic tmnsf'er on behalf of lhe Compnny;
    lo obtain an ncce,s device (lncludlna but not limited to a eat'd, oode, ot (!tiler rt'u!:an, (If i,,~cics:11 ta th1:1 Comp11ny1~ 11ccoml1,:5) that may be u5ed ror the purpo5i:: of
    initiating electronic fund transfe11 [Company airccs and acknowledges that noither the Electronic Funds Transrer Act (IS U.S.C. 1693 et seq.) nor Regulation E (12
    C,F,R, Part 205) arc applicable to any such ac<;e!S devh::1!1]; 1(1 cSlubli~h 11.nd m11.int11in a nisht dcpo5it rclntion-!ihip; to i::xc:cuti:: nnd di::livi::r a wire: tran5fer aarc:cmc:nt
    and to requesl, or lo appoint and delegate ftom timo tc time such por.mns who may request, wires of fundsi to enter into any agreements with the Bank for the:
    pravi,5ion by Bnnk or various Tuasury Manaiicmcmt services to this Company as suilh member, manager or employee may detetmlne, In his or het sole dlsetetlon 1
    and to sign any and all documents fll\d tnke a!I acticma rc:quirod by Bank n1lative to such Treasury Management serviaas or the perfhnnance of 1he Compan,y'.e:
    obllgatlons there under, and that any such Treasury Manaacment agrocment(s) shall remain In full force and effect until written notice to termln11.te glwm. In
    accordance with the terms of any such agreement shall have b=cn received by Bank and that such ttirrnination 5hall not affect any action taken by the Bank prior to
    such tenn!nallon: to rent or leru:e II so.re deposit box rrom Bank, to execute 1he rental agreement or lease, 10 enter the sale deposit box and to terminate the rental
    ngreemenl or leaso: to take whatever other actions or enter into whatever other agreements relating to the accounts or investment of funds in such accounts with
    Bank and to execule, amend, supplement and deliver to B11.nk such agreements en b0half of the Company ui,on such tenns and conditions as such member, manager
    er employee may deem appropriate and 10 appoint and delega1e1 from lime to time, sueh person(s) who may bo authcrizod to enter into such agreements and iake any
    other actions pursuant to such agreements In eonneetlon with said accounts that the mcimbcr, manager or employee deems necessary: and to waive presentment,
    demand1 proto5t, and nolice of protest or dishonor of any checlci note, bill, dmll:1 0r other instrument made, drawn or cmdcrsed by this Company; and

    2, Further Resolved, that the B11.nk b11 and i11 h1m1by nulhoril1.ad to hcnor1reoeive1 oerdfy, pay or oxohcinac for money otden; ot othet instn.i.ments all ini;trumcmlB
    signed in sccordanco with lhe foregoing resolutions even Ihough such payment may create an overdraft or oven thoua:h such instruments may be dni.wn or endorsed to the
    order of any membet, maaaget or c:mplD)'CIII sisnins tho ~ame or tendered by sucih membor, mana.ger or omplo:yce ot o. lhlrd pDrt),' fut oxcho.ngc or cnshing, or in pnymc:nt
    of the individual oblia:ation cf such member, manager er employec:1 or for deposit to such member's, manaa:or's or employee's personal acccunt and Bank shall net be
    required or be under any obligation to inquin1 as lo tho circume,tnnc;:SB of the issuanoe or use of any Instrument signed In aooorda.nco with tho tbrcgolng resolutions or the
    application or dispcs.iticn of such instn.1ment or 1he proceeds thereof, and, funhcr, that the Bank Is authori~ to honor any instructions: rt1prdina withdrawals, orders for
    payment or tmns~r of funds whether ora.l, by telephone er c:ilc:ctronic: mcon11 if' 11uch withdni.w1:1l1 orders or tmnsfor aro lnhla.tcd by an above authorized membcit, manager
    or employee; and




    NNH
   00-l4-92SSM 11-2013                                                                                                                                                            Pogo I of2




                                                                                                                             1111111111111111111111111


                                                                        Attachment DDDD
                                                                                                                                         PX 27, 2453
               Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 14 of 94
2014-Feb-06 12 27 PM Bank of A.merica 6033346874                                                                                                             60/60




                                                                                                    Account Numb~r:
                                                                                                                                            ----------
  3. Further Resolved, that lhe Bank bo and is hereby requested, authcrlied and directed to honor and to treat as authorized, ohecki, drans t1r gthcr orders for
  the payment of money drawn or purportedly drawn In this Company's namci1 inc:ludlag those payable to tho individual order or any penon whose name appears
  thereon as si~er thereof, when bearing or purponing to bear tho facsimile signature ofan member, manager er employee authorized In the foregoing re,olution, and
  the Bank .shall be entitled to honer. to treat as authorlJt~ and to char,io 1his Compo.ny fbr such checks, drafts, or other or~ers rojardlcSS of by whom or by what
  means the .11ctu11.I or purported facsimile signature thereon may have been affixed thereto, If such signaturo resembles the fllcsimile specimen duly certified ta or filccl
  with the Bank by a mcmber/mana)jlcr or this Company er if such facsimile signature resembles any fhcslm!le sia:naluri:: previously affixed to Any check, draft, or
  other order drawn in the Company's name1 which check, dran, or other order was accepted and pa.Id without timely 0bjc:ction by the Company, thereby mtifylng the
  use or such rn~!llmllc sienature; and the Company hereby indemnlfles and holds the Bank hnnnless against any and all loss, cost, damage or C,tpense suffered or
  lnc:mn-ed by the: Bank arising out or or in any way related ta the misuse er unlawful or unauthorized use by a parson of such fll.csimlle signature:: nnd

  4. Further Resolved, that cndorSemenrs for deposit ma.y be :vldenced by tho name cf th~ Company being wr.lUen or slampcd on the check or orher
  instruJmmi deposited, without dii&i,grtatlon or the party making the endorsement, and the: Bank lg authorized ta supply any endorsement an an)' in$h'Utttcnt tendered
  fbr d~pasit or collection; 8.nd

  5, Further Resolved, that a duly authorized member/manager cf this Company shall certify to the Bank names and sia;naturtS of persons authcriwJ to act on
  behalf cf this Company under the !breacing rC!ialutions and shall from timQ to time hereafter, ne cho.nges in the identity or ,aid members, manaaers ind l!mplayces
  a.re ma.de, Immediately repcrt, fuml$h and certify such changes to the Bank and shall submit to the Bank a 11c:w account signature card reflecting such change(s) in
  order to make such changes cffi::ctivc am.! the Bank shall be:: fully prnlc~lcd in relying on !luch i::c:rtffloa.tlons and shaft b11 indcmnffled and iavl!d harm!C!l!I &om any
  1:laim11 1 demands, expensos, IOHe.51 or damages resultins tl'0m 1 or growins cut of1 honoring the sianaturc: of any member, manager or employee so ccrtific:d, or
  ref\Jsina to h.onor any signature net so certtnedj and

  6. ·Further Resolved, that the foregoing resoluticml shall remain in full force and ettect aml tho authority herein ,given tc all cir ~eid pc:r.!ions shall remain
  irrcv()cable as fb.r u the Bank is concerned until three (3) business days 11.ftcr the J?l~pk Is notified in writins of the: revocation or such authority end that recoipt of
  such notice sh1!1I not affect any action taken by said Bank prior thereto; and

  7, l;i'urther Rusolved, Iba.I all transactions by any member, manaaer or employee or this Company on its beh.alf and In Its name with the Bank prior to the
  delivery to the Bank er a. certlfled copy of tht.1 foregoing resolutions arc, in ill respects, hereby ratified, confirmed, approved ~nd ndoptedi and
  8. Further Resolved, that any member/maniger be nnd hereby h1, authorized and directed to certify these rescluticns to the Bank and tl1at tho provisions
  hereof are in canfonnlty with the Articles of Organization and Operating Agreement or this Company.




  In   Wiu,s }Vhereof,         and intending to bind tho Company, I hove hereunto subso~bed my nnmo ,s a member/manager orthl, Company, Ilda
              ,YV\         day of   1='(,\D,)cY 2{)/ L(




  B11.nk Infonnatton

  D11.te                       02/04/2014

  Banking Center Name           lSLrNGTON STREET

  AssQciata111 Name            Samanlh• Oorl•nd
  Assooloto's PhonoNumbcr      ..:6..:03:..•l..:3:..4:..•3:..4..:62_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                    Po.g.11 2 or2



                                                                                                                                         11111111111111 11111111111



                                                                   Attachment DDDD
                                                                                                                               PX 27, 2454
                                           Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 15 of 94



                                                                               LGL DOA 388003339733 NH PG 1 OF 2



BankofAmerica ♦                                                                                      Ct11iik<I Copy of Limited Lhtbility Cmnp€1ny Rrsofotions
                                                                                                     Opening 1md Maintaining Deposit Accounm and Services

                                                                                                                                                         ·-----................................   ,.,................,




                                                          ' <_)i....' ...
 l, 1he oolkr;;ign~ hi:l\:hy omify to ..ll;..A.;;;;N..;;IK__           A...
                                                                          M;;;;;E;;;.;;;.RlC;;;;;'A.;. .;.;N.;;;.-A;;.;.-_ _ _ _ _ _ _ _ _ _ _,_ _ _ · - - - - - - - - - - - - - -
 , !lial i ~m the a:'llu: l\;1liMBf,R /SIGNER                                                                                                                  m1d !he dt:$>8,M!fe<-1 k ~
                            T>k
 of llw !'i!;;<ril Md mirmloo ol' RAG:!NGBtJLLCOM U.C
 a   Ill limi!..:d ii~mlity 0.»npM)' D proftlr<riom! Hm;;:;·;;:~llly com~y duly wganiz,:d arul emsling ~der till>~:·:;:;!: Sill!~ of. J)t!li!wa,•~-- ---
 (lb!: "'C<Jm~; N l hml M l ~ t o ~ ~ al,p fur lli!ld bind lill:, ~ y , Ul!!.! too ful!owlr,g ill Ill t.!00 COi})' of ™1utioo$ duly adopted


 which a quoom, w~ pws~iu and lbel.:d lhroogboo! or oo~l!d by !he wri!lea c'll@'.ffl\l of I mijorily of1h,:; m1:mbt:mlmruil!gern; MU Iii~! sw.:il ro,wlutims min full
 fbrol: :rod ci.1:.Xt l>ilil ru,ve mx ~--n MlC!ldcsl or rescinded
 t 'R<.'!!Oh'M, 111<11 B,\i'-<'K OF ,~ii'.IUCA N.A                                                                ····--·                               (ibi: "!mllt")
i.l: h~·~l!Wl!>S a &opo,,ilory of Ill,: Compimy ind W<I ~ I ~i;.,;11111111& A!ld/{J!' !lme<leposirn {CDs) 10 b e ~ aml main!<!\iooi ln the n~me of !his Company
l'>ith lili3 Bm.ill~m1hliliefil:mllltlflhie Bm'$ ~~lll00~~11111Hhc lllP!lllllil,lerule!I ll8!drepb1ioo~ 1,,.- s11Cll ru:;rnw!fl; that a,iy
,lite oflh~ lbllowing mcmben;, !Till!l!lQ<n, !ll'm1ploye,cs ,:;ftms Comi't&'JY:

JEJ.'1;it£Y M BISHOP                                                                           !\.ffiMDER JS!GNHR
                                                                                                Til!c/S!allm
!\!Arnmw JWATAHE                                                                               Ml~MUER !SIGNER




                                          ·--------···-···-····-                                Title'S!alus
 is h;;rw:, au!h<:>rl:r.<:d, on b<:hlllf oflhis Comp,my Md ib m,m,; lo oxc:,;111c ;ind sign llflY applicalioo, d<:jx,o.,1 ~ent, •ign.aturo oanl ..-,d any olilC\f docurnmt.mon
 l'l<:<jltlrod by B,1r.k 10 ~ s.iid a,,,mmrs; to sign <llecb, drafts, ooll:8, mlfa of e.\-ah,mgc. &~.m=, time d~'ils {CDs) or oilio::r cr&:n; for pJt}nlfil'!I of money; to
 ~ d,eck:s, drafts, !!Oles, hill", lime ooposit~ (CDs} or <llher in.~tnmlmll!l oo-'l'!ed oc 11<:ld ii}' thfo ~ y for d<:jx,o.il ;,.ith           &m:    oc for cotle-01ion or discOO!\! by
 B:mk; to =<:pt, drafu, lll!:Ceptlmcel',. and oilier il:1:11uurn~1i; p,1yllbfo lll Blll'lk; lo plare ~ with B.!mk for th<> pu:dwe :md ~ate of foregn aum:rn:i~ on fx,b!f of
 lhiis O.»•'f'Jl<'Y: to -ex,:,;:ute &nd dcliv<:r m eleclronic fund tramfer,, ~ e n t and lo mat,;~ lmn,dm or wilhdm,.,1115 by de~lronic m,mfor on hehiili: of the Compmzy;
 oo ~ m ~ de,ioo ( ~ bat not llmi!i:d 1l:I & Cffl'd. ~ or Wltf !Mllm f . f f - to Ui!i ~ • 1 1 ~ ) that llll!J lie 11:!1<:d for 1111: p ~ of
 iniru<lmJs cl,:,:troruc ftmd 1a1mslm !Cocnpa,,y ~ ,md ;,,:kruiwl,:;d~ !hat oother ti.~ El<>elronk l!'omls T=ier Act (15 U.S.C. 1693 et aaq.) nor Regulation E {l 2
 C.Flt. !'Ml 20:S} are ~wiioiible lo my suich a;;i:m,; ®',,Sta]; to es!3blim md m:,;it,tail! a nigh! ,k:posi! re!&tiooship; to exec!!!" and dclivtt ~ ,i,m trsn&f'tr ,igrei,mcril
 lmd lo ~tre!ll, or lo aJ'>l)!l!II! mid ddi:g;,io from lime IO time ,wdi p,m;ons who miry requ,::st, wire11 of il.l!lllh; lo mta illlo i!l><Y ~gn::cmi:mls wilh lh!: Billllk for Iha
 provilllon by Ilruik of v;;sioos Trem,;y ~em.::nl ;crvi~'5 !o !his Coolp,l!Oy liS iucl! member, l'l'WIJl!&e!' or <employee mlY determine, in hb or her aole disro:lion,
 :,.rid to sign :my and all oo;;umms md lake a!l actimw l'l<:<jt.m:a hy BL"!.k rel41i-,,-e 10 such Ti'¢3Jlwy 1\,1.w;gement servke11 Ill' !he ~ of !lre Olmpi&t!y's
 ohligatiom !here oode,-, ll>!d that any rud, Tre,,sl!!y M"'1.sgommt ~r..,,m.,,,!(s) shall iromain in full fol'.<l ,md dfoct U11til wriu,m nolfoe lo termiMtc giwll in
 a<:>,:ordimce wiili th,; lemi< of imy s..ch ~ - t slw.l IIAw oom n:cciv.:d by lllll'lk and tlu! sw.:l1 leNniruttioo ih&l !IOI affccl ,my action W(fil'! by ilie &ilk prior to
 su,:b tcmilmtioo; 10 rm1 or !ellSe II we dq,,o,iit boi: from BMk, to exacll!t !ht =W ~ ! or !c:;;;;c, m c:n!cr !he nfo <!•posit box ruid lo tei1rurl.'!te the m1w
 ~•ml or !eMe; to W:.e what,r,rer oilier Aetioos or e!ller i"to wlw!ever o!her ~enlll reh,ting lo !he .-.crolmlt or inv;:;slmenl of fam:ls in mxh ac.,oonls will,
  &,,,t md to •>1<l<UI", &maul, •llfll'lemmt Md dclhcr It> Tuinlt sw:h ag,~~,1,..,111~ oo behruf of Im Comp-lilly ~ ;,,i,;h          •=~     and con<li tiom llS su~h mfl.11'oor, ml<!'.ag"r
 or ,:;mpioyoo mi,y di,em &pproprui!.: 1111d !o apr.oim lll1(! dcl"'ll,311.\ from time to tiroo. sud! p,mwn(s) who may be u1lborirod lo enter inlo s!!Ch agreemen!s An<l L'!ke .JUIY
  oth<:r aa!ioos pur:;u.am lo soch ~""'lll<!lll!i in e0tu1ectfon wilh iu,id ao;oUi!L, truit !he nli:mli<,,-, maruigcr or employ,o • de>i>nlll lllXC!!SM)'; ll!ld lo waive pie11cn!1m:n1.
  dimw;d, p,1u1ai1, ilOO notice or 1,tt,m:.:t oc dish0t1ot of :my ciii:a;k, now, bill, drail, {JI' lllOOI imtrumenl ma1.k, w-awn r,r em!0t11,:;d by tlu COOiJ!MJy; ll!ld

 2 l<\irther ReJSOlvl:d, !h.at lh1> Bllllk be iuKl is ht:rdly l!llliwmx:d 10 honor, rn;civc,, ccrlify, pay or ,:xclw!ge for mo,.:y oolern oc Olru::l· u,~uumwt~ all instrumt.'nls
 llignw ir. a~m,;c "'ilh th<: fon::going roacluiiws C1ilm !hough llUdi p;1yn1t>11! mlly a:e:ile .:111 ~ or ,:,,-.::n Ii-~• $00."I ins!rummlll mAY be drawn oc cndorncd io l1w
 aw::r nf my m<:ml:,,or, ~ or miployro lligning mil :s.mte or teodcn:d li!)· ruch member, n ~ or empley,:;e or a llli;d l)lUty for 11Xciw-,gc or cM.1-iing. or in pa:ymcnt
 of a.... individual obli~!ioo of !!OOh fOOl!!bc>-, ~ or M!j>loyc.,, !l;!' for ~ I lo AA.Id) mllll'bi:r's., ~•~ Of QDpilllj'W's ~ - - a 13d s!i&ll !Wt Ix,
 m:iwoo or be unoo- any ob!igi,li!l!'! IO inquire llll to ihc cin:llms~ of Im imwl.:c or u;c of any ln,tmmrol llign.:-d in            =~     with the foregoing renoiution,i oc the
 l!ppli;;atlm or disposi!im of mcli m!!trWooll: oc !he ~ lhairoi; lmll, fWl!t,:,-, !hat lb~ B.'lilk il! a!Jlho,izoo lo hooor llllY illllU'UWOO~ regaroing Y>ilM::awals, O!®ffl fa-
 pa)mirot « lr.lrufcr of fi.lruig wh.:m offll, by lclq;hm~ or ei~c m<'-rulS if su;;h witlxf.r.aw3l, omm or !raru!li:r .m: mili&led cy an iioo,,,: aud1oriled member, man~
 « cmpfoyw; rod




                                                                                                                                                Il llillHIIIIIIIIIIIIIIII



                                                                                    Attachment DDDD
                                                                                                                                                                                        PX 27, 2455
                                               Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 16 of 94



                                                                                     LGL DOA 388003339733 NH PG 2 OF 2




l. FurOlN· Rt00lv~, ll'.ll-1 lllll l}llfll; be Md is h«cl)y 'f<l<l.Ul!Slild. lliiihori:aid lii!d ~l!ld to hooor lirn1 lo !roll! ii!! aulho!i~ cht,;;l.11, dmftll or olhcr ordm for
lbit ~ ilf ~ ~ oc ~ Y ~ in thbt C~•i !!ll!'!'lli., im:llldiog U- l)lll)'"llhl4i w dlill mdlvidlllll ooier of' my pmoo whose rumie J!ppeanl
1 ~ llll sigoor 11-1; 11,hffi 001!ri~ ,w pw:porung lo ~r !lw fa<:&m!!c 1ig!l.11tITT1 of an 111rn1bct, mmll!l13er Of employee aulhori11->d io lllll foo:goiog rel!Oi111ioo~ 1lnd
Ille l ~ iilw\ hr:: li:{l!i!l,;,.l 10 hoo~, 111 I~ "" 11U!l100~ and lo cl!illQ;c !his Compiiny lot ~uch chl'Cl.11, u!\\tll!-, <Jf <!Iller ooim n:gani!1:;1;s of hy whom or hy what
-          ti\( :a.:llllll or p1.u1l!l!1«! [1C$1ml!il llljj!lllllln:< tlwr<:ll>11 l!ll\.V hll,'ll hr::c-.;1 alnKOO lhCllrto, if iuch siglllllllm Nl!cmili~ 11w fl,l;dmilc 5pct!mrn; lln!y cmtilicd !O <Jr filed
mlh !he U&illi. hy a mro1bctinwi11&« of !his Cmnplll\v Uf if 8llcl1 foi:~imilc lliJ!ll11h® reaembll!ll ,my fac.,imlle ~tgiwuro pruviOUl!ly affixe.l 10 any ch«;!i, drall, or
~ ~ ~ In~ C ~ ' s !W111111, \1J'h!m ch:lek, d!ltft. o r ~ , ~ - ~ iOOll'pwd ~ pllld wlthoot limdy objootlm by the Compmy, thereby ratifying the
 ~ of ~ui:h !~nifo s~ruil\11\1; ruid too CompJ1.11y iimdiy tmkmuilfos 100 holdii the !Jtnk h:mnle~ lij!WMI any and :ill loo,;:, ws!, dmmj/.c, or ,;:xpcrmc sulf<'.:l'td or
iru::l!!'l\1d !w 1!1!1: Hmll. w,il!ing 001 ,"If or in llllj' w~y i,;:lat~ 10 loo nlisi= or wi!lawfil! or ll!llluthoritcd u,,r.e hy JI per;;on 1,f sucll iw.:rumiie ai!J;!Uiure; and

4. Furth!.'r R~1ved, wt ,11®1woo1t1 for 1fopu,si1 m1oy b¢ <:Vi~oo by !he 1llill1e of the Ccmp11ny bcing wrill<m or t!M1pw ll<!I !Ile chet:il m- olh"r
i ~ dq-,,.mloo., \vi~ 0011ig1~tioo uf th~ µ,my milking lllll mlllo=o1en~ llrul Im: Ji11nk is J1Uli1oorod lo ~upp!y MY cmlorsmicnl on :my im1lrlilnenl l~ooe~
for ~ I o;~olle;;tioo: and

 5. Further Rli'Solvro, 1h1111> tlllly au!horired m=hr::rl~a- ofi!tl11 Coo1!)li!ly ihllll ctmlfy io ilic Bw ruimCl!! and llignaru1e11 of fY.ll•Ol!.!I aUlhorii:i:d to a<:,l mi
 oohalf ol !hi~ c,w~· llnd<:r too fol'<'goili.\ rcso!ml!n1a ..md llhlill from lime lo tlm~ hma!lcr, ~s ,;;!J.,ll!,~ in !lw id,;mi1y of uili !!Wmi>e~ m:miigcrn md emp!oye,:,s
 lll'e Ill~ iml11!Hi&ll:ly rnpor!, lwni,h ail<l ;;,:rt\(v 8lll;'il &lllln,;ts t{J !he D&11lt ®d shall iubmil la loo H:mk ll llt:W ii=nl lligtlllll® ~;lffi n:ll~ting :mch tlwige{s) in
 ll<Utt l" mllkc i11d, ~hq'-"I Q!l,:.;ti,.., ltnd inc lloru< :!hall 11'11 folly f'"lleel<i>d 111 ri:lyiflg oo iuch ctli'tifici>iiOO!I snd slmll he indo:r.mi!kd .;ind sm;ed hlirmh::s1 from any
 cia!m.,, ~nds. 1.1,xpc!lllllll, !!!<!ll(lS, or dllm~ r,;;,;ulting from, or gn.>'<'1111& out 01: hlmori11g lha sigmtun, of iny mrnnb.:r, mJmagor <If employee so ctmllloo, or
 ~1lS!flS to 000011111.)' lli$11lhlll: not ~o ~1:rnficd; &>00

 6. Furtbiir Resoil<'t'U, th.II !he f,~!lil\& rel!cluliOM ihlill !l!mrun in foll for.;i ami dJ'lel .ffld !he aU!lmril}' h=in giv,:n 10 id! of Hid pcrwn.~ ih~ l'l:IIUin
 im:.'\""'!>lc ~JI far M lh~ B&nk is coo,<imed lilllil lruw {3) luinm dllj~ &lli-r il,e llllrlk                il   notified in writing of die mvrw,.;itioo of 11uch aulhmily and !l-i.,ii =cipt of
 IWcl! ootke ~ll:.11 not affccl ,lU\Y aciim1 !lll.<:n hy 1aid llilok pri<Jrt!tffl!o; .-.ill!

 7. Further R~oln"(l,        !Ml i.ll !!1WllttiOO!l !;y ill\)' memh,,,-r, m ~ oc empfoy,:,ii of lhis Comp;,ny OIi iw behalf iWd in ;1; mme with !ht Blink                                       prior io ihe
 ddh1Q)' tn lh~ BM!. of~ ~<:mfiro ~opy nfthe foreg1lina m10l11tio11, are, in ,di respo:1S, bmb, mtified, .:O!lflrm!ld, tµproll'<:tl and idopted; lli!d

 8. Furt~r Re:sQ!vf-(l,, IMI AAY ffllffllOOfirnlmlijler he Ml!l lu:rrl;y ill, .-.utoori;rod 1100 din:,cicd lo i:crtify !m;sQ rt:.Whl!iOOII lo !he Ibnk and l!!Jll 11:lc provi11ioos
 ~ i f lITTl in coofl'.limity i.,.ith the Mitlm of Oi'gimil!ll:ioo Md Op<mllit'l,I J\gre.:mcnt of W!l Cornp;uiy,




  &nit fofor1ru1tl<:m
                                     03121/20!7

                                     WMU..'1 S.RfllOOUliil!J

                                     SANG[ili \!ENU




                                                                                                                                                                  II
                                                                                                                                                               II 111111111111111111111




                                                                                             Attachment DDDD
                                                                                                                                                                                                    PX 27, 2456
                                     Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 17 of 94
                            Date: 5/2/2018 Time: 9:51:10 AM (US Central Time) Scanned From IP:10.60.12.8


                              ~

Bank of America~                                                                                          Business Resolution or Authorization for
                                                                                        Opening and              Maintaining Banking
                                                                                                                         Relationship

Name of Business RAGINGBULL.COM LLC


Account Number
                                    ----------
State where Organized/Registered/Principal Place of Business _l_)_E_ _ _ _ _ _ _ _ _ _ _ _ __


Tl'.'/ XX-XXXXXXX


Business Type:


D      Sole Proprietor                           D      Corporation                                   [KJ     Limited Liability Company

D      Partnership                               D      Unincorporated Association                    D       Other

I. Resolved, that (the --sank") is hereby designated as a depository of the Business and that deposit accounts and/or time deposits (CDs) he opened
and maintained in the name of this Business with the Bank in accordance with the terms of the Bank's Deposit Agreement and Disclosures and the
applicable rules and regulations for such accounts: that any one of the following authorized representatives, officers. employees. partners. members.
managers. as applicable (.. Authorized Person .. ):

Name .IEFf' BISHOP                                                                     Title/Status managing member

Name JASON P BOND                                                                      Title/Status managing member

Name                                                                                   Title/Status
       ----------------------------                                                                   -------------------
Name                                                                                   Title/Status
       ----------------------------                                                                   -------------------
is hereby authorized. on behalf of this Business and in its name, to execute and to sign any application. deposit agreement-related, signature card and
any other documentation required by the Bank to open said accounts: to sign checks. dratls. notes, hills of exchange, acceptances. time deposits
(CDs) or other orders for payment of money: to endorse checks, dratts. notes. hills, time deposits (CDs) or other instruments owned or held by this
Business for deposit with Bank or for collection or discount by the Bank: to accept dratls, acceptances, and other instruments payable at the Bank: to
place orders with the Bank for the purchase and sale of foreign currencies on behalf of this Business: to execute and deliver an electronic fund
transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Business: to obtain an access device (including hut
not limited to a card. code. or other means of access to the Business's accounts) that may be used for the purpose of initiating electronic fund
transfers IBusiness agrees and acknowledges that neither the Electronic Funds Transfer Act ( 15 U.S.C. 1693 et seq.) nor Regulation E ( 12 C.F.R. Part
205) are applicable to any such access device]: to establish and maintain a night deposit relationship: to execute and deliver a wire transfer agreement
and to request, or to appoint or delegate from time to time, such persons who may request wires of funds: to enter into any agreements with the Bank
frir the provision by the Bank of various Treasury Management services to this Business as such Authorized Person may determine. in his or her sole
dbcrction. and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the
performance of the Business's obligations thereunder, and that any such Treasury Management agreement(s) shall remain in full force and effect
until written notice to terminate given in accordance with the terms of any such agreement shall have been received by the Bank and that such
termination shall not affect any action taken by the Bank prior to such termination: to rent or lease a safe deposit box from the Bank, to execute the
rental agreement or lease. to enter the safe deposit box and to terminate the rental agreement or lease: to take whatever other actions or enter into
whatever other agreements relating to the accounts or investment of funds in such accounts with the Bank and to execute. amend. supplement and
deliver to Bank such agreements on behalf of the Business upon such terms and conditions as such Authorized Person may deem appropriate and to
appoint and delegate. from time to time. such person(s) who may be authorized to enter into such agreements and take any other actions pursuant to
such agreements in connection with said accounts that the Authorized Person deems necessary: and to waive presentment, demand. protest, and
notice of protest or dishonor of any check. note. hill. drafl. or other instrument made, drawn or endorsed by this Business; and

2. Further Resolved, that the Bank be and is hereby authorized to honor. receive. certit)'. pay or exchange for another instrument all instruments
signed in accordance with the foregoing Resolution or Authorization. as applicable, even though such payment may create an overdraft or even
though such instruments may he drawn. signed or endorsed to the order of any Authorized Person signing the same or tendered by such Authorized
Person or a third party for exchange or cashing. or in payment of the individual obligation of such Authorized Person. or for deposit to such
Authorized Person personal account and Bank shall not be required or be under any obligation to inquire as to the circumstances of the issuance or
use of any instrument signed in accordance with the foregoing Resolution or Authorization. as applicable, or the application or disposition of such
instrument or the proceeds thereof: and, further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or
transfer of funds whether oral. by telephone or electronic means if such withdrawal. orders or transfer are initiated by an Authorized Person; and

3. Further Resolved, that the Hank he and is herehy requested, authorized and directed to honor and lll treat as authori,:cd, checks. dratb or other
 orders ti.ir the payment of money drawn or purportedly drawn in this Business's name. including those payable to the individual order of any person

 NNH
00- I 4-9 I 20M   09-2017
                                Ill II IIIIIIII III II IIIII Ill II I IIIII IIIIll IIII1111111111111111                                       Page   I   of3




                                                                  Attachment DDDD
                                                                                                                                  PX 27, 2457
                                      Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 18 of 94
                             Date: 5/2/2018 Time: 9 :51: 1 0 AM (US Central Time) Scanned From IP: 10 .60.12.8



                                                                                                  Account Number:
                                                                                                                                ----------
who sc name appears thereon as signer thcrcot: when bearing or purporting to hear the facsimile signature of an Authori,:cd Person authorized in the
foregoing Resolution or Authorization. as applicahle and Bank shall he entitled to honor. to treat as authorized. and to charge this Business for such
checks. drafts. or other orders regardless ofby whom or by what means the actual or purported facsimile signature thereon may have been affixed
thereto. if such signature resemhles the facsimile specimen duly certified to or tiled with the Bank by the appropriate Authorized Person or if such
facsimile signature resembles any facsimile signature previously affixed to any check. draft. or other order drawn in the Business's name. which
check. dratl. or other order was accepted and paid without timely ohjection hy the Business, therehy ratifying the use of such facsimile signature: and
the Business hereby indemnifies and holds the Bank harmless against any and all loss, cost. damage or expense suffered or incurred by the Bank
arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature: and

4. Further Resolved, that endorsements for deposit may be evidenced by the name of the 13usiness hcing written or stamped on the d1eck or other
instrument deposited, without designation of the party making the endorsement. and the 13ank is authorized to supply any endorsement on any
instrument tendered for deposit or collection: and

5. Further Resolved, that the appropriate Authorized Person of this Business shall certity to the Bank names and signatures of persons authorized to
act on behalf of this Business under the foregoing Resolution or Authorization. as applicable. and in the event a change occurs in the identity or the
Authorized Person. the undersigned shall immediately report. furnish and certify such changes to Bank and shall submit to the Bank a new account
signature card reflecting such changc(s) in order to make such changes effective and the Bank shall he fully protected in relying on such certifications
and shall he indemnified and saved harmless from any claims, demands. expenses. losses. or damages resulting from. or growing out oL honoring the
signature of any Authorized Person so certified. or refusing to honor any signature not so certified: and

6. Further Resolved. that the foregoing Resolution or Authorization. as applicable. shall remain in full force and effect and the authority herein
given to all of said persons shall remain irrevocable as far as the Bank is concerned until three (3) business days alter Bank is notified in writing or
the revocation of such authority and that receipt of such notice shall not affect any action taken by the Bank prior thereto: and

7. Further Resolved, that all transactions by the undersigned. or an) Authorized Person on its behalf and in its name with the Bank prior to the
delivery to Bank ofa certified copy of the foregoing Resolution or Authorization. as applicable. arc. in all respects. herchy ratified. confirmed.
approved and adopted: and

8. Further Resolved, that the appropriate Authorized Person be and hereby is, authorized and directed to certify these Resolutions or Authorizations.
as applicable. to the Bank and that the provisions hereof are in conformity \\ith the Business's Articles of Incorporation. Articles of Association.
Articles of Organization. Charter. Rules. Agreement. Operating Agreement (or other Agreement). and/or Bylaws. as applicable. and that the
appropriate Authorized Person be. and hereby is, authorized and directed to certify. from time to time hereafter, the names of the holders of the ahovc
authorized titles and their signatures on any signature card or other documentation required by said Bank.



Sections 9, 10, 11 are applicable only if Partnership is checked on Page I

9. That the undersigned shall certify to Bank the names and signatures of the Authorized Person authorized to act on behalf of this Business under the
foregoing instructions and notwithstanding an) modifications or termination of any of the power of any of the above-named Authorized Persons to
represent said Business. whether by expiration of the Partnership Agreement, by death or retirement of any, or by the accession of one or more new
Partners. or otherwise. and notwithstanding any other notice thereof Bank may receive, this authority shall continue to he binding upon ca1.:h of the
undersigned individually and upon our legal representatives, and upon said Partnership and its successors, until written notice to the contrary. signed
by one of the undersigned or on his/her behalf by his/her duly authorized agent or representative. shall have been received by the Bank: provided.
however that the foregoing instructions shall remain in full force and effect and the authority herein given to all of said persons shall remain
irn:vocubk us fur us Dani-. is concerned until Dani-. has a r"usonublc tim" to u"t upon such noti"c to th" "ontrary and such reasonable time cannot be
less than three (3) business days after the Bank is notified in writing of the revocation of such authority and that receipt of such notice shall not affect
any action taken by the Bank prior thereto: and

10. That if any other persons become interested in the Partnership as a Partner or other interested party in the business dealings of the Partnership. or
if there is any change in the Partnership that might change the relationship of the Partners or the depository relationship with the Bank, or if said
business shall become incorporated. the undersigned shall notify the Bank promptly: and

11. That it is expressly understood and agreed that each Partner is and shall be personally liable for the actions taken pursuant to authority granted
herein and that the rights evidenced by or contained in this Business Resolution or Authorization. as applicable. are in addition to. and not in
limitation of the rights inherent in a Partner: and

Sections 12, 13, 14 are applicable only if Sole Proprietor is checked on Page I

12. That if any other person. firm or corporation acquires any right. title or interest in the Business or if my relationship thereto as sole owner be
altered in any way. or if said Business shall become incorporated. the undersigned shall notify the Bank promptly: and

13. That in consideration of your acceptance of the accounts of said Business under the foregoing name and style. I agree to protect and indemnil)'
Bank against all loss or liability. including court costs and attorney fees. arising from or growing out of the acceptance by said Bank for payment of
credit of checks. drafts. notes, bills of exchange. acceptances. certificates of deposits or other orders and instruments drawn to the order of and
endorsed in my name and/or in the name of said Business: and

NNH
00-14-9 I 20M 09-2017
                                 II III IIIIIIII IIIIIIIIII Ill II I IIIII III Ill I III II I Ill II II III Ill                                Pagc2of3




                                                                      Attachment DDDD
                                                                                                                                    PX 27, 2458
                                     Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 19 of 94
                              Date: 5/2/2018 Time: 9:51:10 AM (US Central Time) Scanned From IP:10.60.12.8


                                                                                                 Account Numher:
                                                                                                                            ---------
14. That the undersigned has signed. acknowledged and filed in the proper otlice of the state of the Business's principal place of business any
document(s) which may be required hy the laws of said state to he filed by a person doing business under a fictitious or assumed name. if applicable.



 In Witness Whereof, I certity that I am duly authorized to execute this Resolution or Authorization. as applicable. on hehalf of the Business. and
 intending to bind the Business. I have hereunto subscribed my name. in my capacity to certify the adoption of the Resolution or Authorization.
 this   ~        day of   \rv", A'-\                . J.._ 0 -8



 Signature                   usiness Representative/ Title




  Bank Information

  Date                                 05/01/2018

  Financial Center Name                DOYER

  Employee's Name                      Leigh. Michael


  Employee's Phone Number              603-742-6740




  NNH
 OO- I 4-9120M    09-2017                                                                                                                   Page3uf3
                                 II III IIIIIIIII Ill IIIIII Ill II II IIIII IIIIl I II I II IIll II III IIIll
                                                                                                                   ----   --------------
                                                                      Attachment DDDD
                                                                                                                                PX 27, 2459
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 20 of 94
                          Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12

                               ~

Bank of America~
                                                                                                            Business Resolution or Authorization for
                                                                                          Opening and Maintaining Banking
                                                                                                              Relationship
Name of Business RAGINGBULL.COM LLC


Account Number
                                    ----------
State where Organized/Registered/Principal Place of Business _D_E_ _ _ _ _ _ _ _ _ _ _ _ __


TIN


Business Type:


D      Sole Proprietor                            D      Corporation                                    I][]    Limited Liability Company

D      Partnership                                D      Unincorporated Association                     D      Other

1. Resolved, that (the "Bank") is hereby designated as a depository of the Business and that deposit accounts and/or time deposits (CDs) be opened
and maintained in the name of this Business with the Bank in accordance with the terms of the Bank's Deposit Agreement and Disclosures and the
applicable rules and regulations for such accounts; that any one of the following authorized representatives, officers. employees, partners, members,
managers, as applicable ("Authorized Person"):

Name JASON P BOND                                                                        Title/Status MANAGING MEMBER

Name JEFF BISHOP                                                                         Title/Status MANAGING MEMBER

Name JORDAN L REYNA                                                                      Title/Status AUTHORIZED SIGNER

Name                                                                                     Title/Status
       -----------------------------                                                                    -------------------
is hereby authorized, on behalf of this Business and in its name. to execute and to sign any application. deposit agreement-related. signature card and
any other documentation required by the Bank to open said accounts; to sign checks, drafts, notes, bills of exchange. acceptances, time deposits
(CDs) or other orders for payment of money; to endorse checks. drafts. notes. bills. time deposits (CDs) or other instruments owned or held by this
Business for deposit with Bank or for collection or discount by the Bank; to accept drafts. acceptances. and other instruments payable at the Bank; to
place orders with the Bank for the purchase and sale of foreign currencies on behalf of this Business; to execute and deliver an electronic fund
transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Business; to obtain an access device (including but
not limited to a card, code, or other means of access to the Business's accounts) that may be used for the purpose of initiating electronic fund
transfers [Business agrees and acknowledges that neither the Electronic Funds Transfer Act (15 U.S.C. 1693 et seq.) nor Regulation E (12 C.F.R. Part
205) are applicable to any such access device]; to establish and maintain a night deposit relationship; to execute and deliver a wire transfer agreement
and to request. or to appoint or delegate from time to time, such persons who may request wires of funds; to enter into any agreements with the Bank
for the provision by the Bank of various Treasury Management services to this Business as such Authorized Person may determine, in his or her sole
discretion. and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the
performance of the Business's obligations thereunder. and that any such Treasury Management agreement(s) shall remain in full force and effect
until written notice to terminate given in accordance with the terms of any such agreement shall have been received by the Bank and that such
termination shall not affect any action taken by the Bank prior to such termination; to rent or lease a safe deposit box from the Bank. to execute the
rental agreement or lease, to enter the safe deposit box and to terminate the rental agreement or lease; to take whatever other actions or enter into
whatever other agreements relating to the accounts or investment of funds in such accounts with the Bank and to execute, amend, supplement and
deliver to Bank such agreements on behalf of the Business upon such terms and conditions as such Authorized Person may deem appropriate and to
appoint and delegate, from time to time. such person(s) who may be authorized to enter into such agreements and take any other actions pursuant to
such agreements in connection with said accounts that the Authorized Person deems necessary; and to waive presentment, demand. protest. and
notice of protest or dishonor of any check, note, bill. draft, or other instrument made. drawn or endorsed by this Business; and

2. Further Resolved, that the Bank be and is hereby authorized to honor, receive, certify, pay or exchange for another instrument all instruments
signed in accordance with the foregoing Resolution or Authorization. as applicable. even though such payment may create an overdraft or even
though such instruments may be drawn. signed or endorsed to the order of any Authorized Person signing the same or tendered by such Authorized
Person or a third party for exchange or cashing. or in payment of the individual obligation of such Authorized Person. or for deposit to such
Authorized Person personal account and Bank shall not be required or be under any obligation to inquire as to the circumstances of the issuance or
use of any instrument signed in accordance with the foregoing Resolution or Authorization, as applicable. or the application or disposition of such
instrument or the proceeds thereof; and. further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or
transfer of funds whether oral, by telephone or electronic means if such withdrawal. orders or transfer are initiated by an Authorized Person; and

3. Further Resolved, that the Bank be and is hereby requested, authorized and directed to honor and to treat as authorized, checks, drafts or other
 orders for the payment of money drawn or purportedly drawn in this Business's name, including those payable to the individual order of any person

NNH
OO- l 4-9 l 20M 09-2017
                                II I II IIIIIIII III II IIIII Ill II I IIIII IIIIll I III1111111111111111                                      Page I of 3



                                                                Attachment DDDD
                                                                                                                                 PX 27, 2460
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 21 of 94
                          Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12


                                                                                             Account Number:
                                                                                                                               ----------
whose name appears thereon as signer thereof, when bearing or purporting to bear the facsimile signature of an Authorized Person authorized in the
foregoing Resolution or Authorization. as applicable and Bank shall be entitled to honor, to treat as authorized, and to charge this Business for such
checks. drafts. or other orders regardless of by whom or by what means the actual or purported facsimile signature thereon may have been affixed
thereto. if such signature resembles the facsimile specimen duly certified to or filed with the Bank by the appropriate Authorized Person or if such
facsimile signature resembles any facsimile signature previously affixed to any check. draft. or other order drawn in the Business's name, which
check. draft. or other order was accepted and paid without timely objection by the Business, thereby ratifying the use of such facsimile signature; and
the Business hereby indemnifies and holds the Bank harmless against any and all loss, cost. damage or expense suffered or incurred by the Bank
arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature: and

4. Further Resolved, that endorsements for deposit may be evidenced by the name of the Business being written or stamped on the check or other
instrument deposited. without designation of the party making the endorsement. and the Bank is authorized to supply any endorsement on any
instrument tendered for deposit or collection; and

5. Further Resolved, that the appropriate Authorized Person of this Business shall certify to the Bank names and signatures of persons authorized to
act on behalf of this Business under the foregoing Resolution or Authorization. as applicable, and in the event a change occurs in the identity of the
Authorized Person, the undersigned shall immediately report. furnish and certify such changes to Bank and shall submit to the Bank a new account
signature card reflecting such change(s) in order to make such changes effective and the Bank shall be fully protected in relying on such certifications
and shall be indemnified and saved harmless from any claims, demands. expenses, losses, or damages resulting from, or growing out of. honoring the
signature of any Authorized Person so certified. or refusing to honor any signature not so certified; and

6. Further Resolved. that the foregoing Resolution or Authorization, as applicable. shall remain in full force and effect and the authority herein
given to all of said persons shall remain irrevocable as far as the Bank is concerned until three (3) business days after Bank is notified in writing of
the revocation of such authority and that receipt of such notice shall not affect any action taken by the Bank prior thereto; and

7. Further Resolved, that all transactions by the undersigned. or any Authorized Person on its behalf and in its name with the Bank prior to the
delivery to Bank of a certified copy of the foregoing Resolution or Authorization, as applicable. are, in all respects, hereby ratified. confirmed,
approved and adopted: and

8. Further Resolved, that the appropriate Authorized Person be and hereby is, authorized and directed to certify these Resolutions or Authorizations.
as applicable, to the Bank and that the provisions hereof are in conformity with the Business's Articles of Incorporation. Articles of Association.
Articles of Organization, Charter. Rules, Agreement. Operating Agreement (or other Agreement), and/or Bylaws, as applicable. and that the
appropriate Authorized Person be. and hereby is, authorized and directed to certify, from time to time hereafter, the names of the holders of the above
authorized titles and their signatures on any signature card or other documentation required by said Bank.



Sections 9, 1O, 11 are applicable only if Partnership is checked on Page 1

9. That the undersigned shall certify to Bank the names and signatures of the Authorized Person authorized to act on behalf of this Business under the
foregoing instructions and notwithstanding any modifications or termination of any of the power of any of the above-named Authorized Persons to
represent said Business, whether by expiration of the Partnership Agreement. by death or retirement of any, or by the accession of one or more new
Partners, or otherwise, and notwithstanding any other notice thereof Bank may receive, this authority shall continue to be binding upon each of the
undersigned individually and upon our legal representatives, and upon said Partnership and its successors, until written notice to the contrary. signed
by one of the undersigned or on his/her behalf by his/her duly authorized agent or representative, shall have been received by the Bank; provided.
however that the foregoing instructions shall remain in full force and effect and the authority herein given to all of said persons shall remain
irrevocable as far as Bank is concerned until Bank has a reasonable time to act upon such notice to the contrary and such reasonable time cannot be
less than three (3) business days after the Bank is notified in writing of the revocation of such authority and that receipt of such notice shall not affect
any action taken by the Bank prior thereto; and

IO. That if any other persons become interested in the Partnership as a Partner or other interested party in the business dealings of the Partnership. or
if there is any change in the Partnership that might change the relationship of the Partners or the depository relationship with the Bank. or if said
business shall become incorporated, the undersigned shall notify the Bank promptly; and

11. That it is expressly understood and agreed that each Partner is and shall be personally liable for the actions taken pursuant to authority granted
herein and that the rights evidenced by or contained in this Business Resolution or Authorization, as applicable. are in addition to, and not in
limitation of the rights inherent in a Partner; and

Sections 12, 13, 14 are applicable only if Sole Proprietor is checked on Page 1

12. That if any other person. firm or corporation acquires any right. title or interest in the Business or if my relationship thereto as sole owner be
altered in any way. or if said Business shall become incorporated. the undersigned shall notify the Bank promptly; and

13. That in consideration of your acceptance of the accounts of said Business under the foregoing name and style. I agree to protect and indemnify
Bank against all loss or liability, including court costs and attorney fees. arising from or growing out of the acceptance by said Bank for payment of
credit of checks. drafts. notes, bills of exchange. acceptances, certificates of deposits or other orders and instruments drawn to the order of and
endorsed in my name and/or in the name of said Business; and

NNH
00- I 4-9 l 20M 09-2017          II III IIIIIIII IIIIIIIIII Ill II I IIIII III Ill I III 1111111111111111                                     Page 2 of 3



                                                                 Attachment DDDD
                                                                                                                                PX 27, 2461
                               Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 22 of 94
                       Date: 5/9/2018 Time: 8:57:39 AM (US Central Time) Scanned From IP:10.128.11. 12


                                                                                          Account Number:
                                                                                                                          ----------
14. That the undersigned has signed. acknowledged and filed in the proper office of the state of the Business's principal place ofhusiness any
document(s) which may he required by the laws of said state to be filed by a person doing business under a fictitious or assumed name, if applicable.



 In Witness Whereof, I certify that I am duly authorized to execute this Resolution or Authorization. as applicable, on behalf of the Business, and
 intendi~-".lh bind the Business. I have hereun. to subscribed my name, in my capacity to certify the adoption of the Resolution or Authorization,
 this          dayof      ~                    .   2o\~




  Bank Information


 Date                            05/08/2018

 Financial Center Name           SOUTH DENTON

 Employee's Name                 Morris, Brittney


 Employee's Phone Number         940-387-96 I 8




  NNH
                                                                                                                                            Page 3 of 3
 00-14-9120M 09-2017
                                      I                                    IIll IIII1111111111111111
                              II III II IIIII IIll IIIIII Ill II II IIIII II

                                                               Attachment DDDD
                                                                                                                           PX 27, 2462
                                         Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 23 of 94
Banko£America-East4a 1/8/2015 1:45:30 PM                                                        PAGE             2/005             888-294-5658




                                                              Certified Copy of Limited Liability
 Bank of America~·,,,                                         Company Resolutions Opening and
                                                              Maintaining Deposit Accounts and Services
                                                                                                                                Illllll 111111111111111111111111111111111111111111111 IIII IIII
 BANK OF AMERICA,N.A.(THE "BANK")




                099
 Bank Number
              ---
 Account Number
                                                 --------------- Account Number

 Name of Limited Liability Company          SHERWOOD VENTURES LLC

 I, the undersigned, hereby certify to    BANK OF AlvfERICA, N.A.                                                                                , that I am a/the
  Owner                                                                                           and the designated keeper of the records and minutes of
 Title
Sherwood Ventures LLC                                 ,a   C8J lun 1ted hab1hty company D professional 1Lm1ted hab1lity company duly organized and existmg
under the laws of the Stale of Texas                                                  (the "Company"), that I have full authority to manage, represent, sign for and bind
 the Com panv, that the following is a true copy of resolutions duly adopted by a m aJority of the members/managers of said Comp any at a meeting duly held on the
6th        dav of     January                                    2015        , at which a quorum was present and acted throughout or adopted by the written consent of
 a m a1onty of the mem bers/:n anagers, and that such resolutions are in full force and effect and have not been am ended or rescmded.


 1. Resolved, that         BANK OF M1ERICA, N.A                                                                                    (the"Bank') is hereby designated
 as a depositcry of the Company and that deposit accounts and/o~ tune deposits (CDs) :o be opened and mamtamed in the name ofth1s Company with the Bank Ill
 accordance with the terms of the Bank's Deposit Agreement and Disclosures and the applicable rules and regulations for such accounts, that any one of the
 following members, managers, or employees of this Company:
 JEFF BISHOP                                                                            Owner
 Name                                                                                    Title/Sta:us
 :tvlATTHEWWATA.BE                                                                       Financial Director
 Name                                                                                    Title/Sta:us


 Name                                                                                    Title/Sta:us


 Name                                                                                    Title/Sta:us
 is hereby authorized, on behalf of this Ccmpany and its name, to execute and sign any application, deposit agreement, signature card a:1d any other documentation
 requi:-ed by Bank to open said accounts, to sign checks, drafts, notes, bills of exchange, acceptances, time deposits (CDs I or other orders for payment of money, to
 endorse checks, drafts, notes, bills, time deposits (CDs) or other instruments owned or held by this company for deposit with Bank or for collection or discount by
 Bank, to accept, drafts, acceptances, and other instruments payable at Bank, to place orders with Bank for the purchase and sale of foreign currencies on behalf of
 this Company, to execute and deliver an electronic fund transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Company,
 to obtain an access device (including but not limited to a card, code, or other means of access to the Company's accounts) that may be used for the purpose of
 initia:ing electronic fund transfers [Company agrees and acknowledges that neither the Electonic Funds Transfer Act (15 U.S. C 1693 et seq.) nor Regulation E (12
 C.F.R. Part 205) are applicable to any such access device], to establis:1 and maintain a mght deposit relationship, to execute and deliver a wire transfer agreement
 and to request, or to appoint and delegate from time to time such persons who may request, wires of funds, to enter into any agreements with the Bank for the
 provision by Bank ofvanous Treasury Management services to this Companv as such member, manager or employee may dete~me, m his or her sole d1scret1on,
 and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the performance of the Company's
 obligat10ns thereunder, and that any such Treasury Management agreemen:(s) shall remam Ill full force and effect until wntten notice to terminate given m
 accordance with the terms of any such agreement shall have been received by Bank and that such termination shall not affect any action taken by the Bank prior to
 such termination, to rent o~ lease a safe deposit box from Bank, to execute the rental agreement or lease, to enter the safe deposit box and tc terminate the rental
 agreement or lease, to take whatever other actions or enter i.ntc whatever other agreements relating to the accounts or investment of funds in such accounts with
 Bank and to execute, amenJ, supplement and deliver to Bank such agreements on behalf of the Company upon such terms anJ conJitions as such member, manager
 or employee may deem aprropriate and tc appoint and delegate, from time to time, such person(s) w:10 may be authorized to enter into such agreements and take any
 other actions pursuant to such agreements in connect1o:1 with said accounts :hat the member, manager or employee deems necessary, and tc waive presen:ment,
 demand, protest, and notice of protest or dishonor of any check, note, bill, draft, or other instrument made, drawn or endorsed by this Company, and

 2. Further Resolved, that the Bank be and is here·Jy authorized to honor, receive, certify, pay or exchange for money orders or other instruments all instruments
 signed in accordance with the foregoing resolutions even though such payment may create an overdraft or even though such instruments may be drawn or endorsed to the
 order of any membe:, manager or employee signing the same or tendered by such member, manager or employee or a third party for exchange or cashing, or in payment
 of the individual obligation of such member, manager or employee, or for deposit to nch member's, manager's or employee's personal account and Bank shall not be
 required or be under any obligation to inquire as to the circumsta,ces of the issuance or use of any instrument signed in accordance with the foregoing resolutions or the
 application or disposition of such i.nstrume:-it or the proceeds thereof, and, further, that be Bank is authorized to hono: any instructions regarding withdrawals, orders for
 payment or tansfer of funds whether oral, by telephone or electronic means if such withdrawal orders or transfer are initiated by an above authorized member, manager
 or employee, and



90-53-2303NSB\V 03-2010                                                                                                                                            Pagel of2


                                                                         Attachment DDDD
                                                                                                                                                        PX 27, 2463
                                        Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 24 of 94
Banko£America-East4a 1/8/2015 1:45:30 PM                                                     PAGE            3/005              888-294-5658




                                                                                                                            111111111111111111111111111 IIIII 11111111111111111111 IIII IIII

 Account Number                                                                            Account Number




 3. Further Resolved, that the Bank be and is hereby reguested, authorized and directed to honor and to treat as authorized, checks, draf:s or other orders for
 the payment of money drawn or purportedly drawn in :his Company's name, including those payable to the individual order of any person whose name appears
 thereon as signer thereof, when bearing or purporting to bear the facsirrile signature of an member, manage~ or employee authorized in the foregoing resolutions and
 the Bank shall be e:1titled to honer, to treat as aJthorized, and to charge this Company for such checks, drafts, or other orders regardless of by whom or by what
 means the actual or purported facsunile signature thereon may have been affixed thereto, if such signature resembles the facsimile specimen duly certified to or filed
 with the Bank by a member/manager of this Company or if such facsimile signature resembles any facsi:nile signature previously affixed to any check, draft, or
 other order drawn in the Company's name, which check, draft, or other order was accepted and paid without timely objection by the Company, thereby ratifyi:1g the
 use of such facsimile signature, a:id the Company hereby indemnifies and holds the Bank harm less against any and all loss, cost, damage or expense suffered or
 incur.ed by the Ban:{ arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsirrile signature, and


 4. Further Resolved, that endorsements for deposit may be evidenced by the name of the Company being written or stamped on the check or other
 instrument deposited, without designation of the party making the endorseme:1t, and the Bank is authorized to supply any endorsement on any instrument tendered
 for deposit or collection, and

 5. Further Resolved, that a duly aJthorized member/ma1ager of this Company shall certify to the Bank names and signatures of ::,ersons authorized to act on
 behalf of this Company under the foregoing resolutions and shall from time to time hereafter, as changes in the identity of said members, managers and employees
 are made, immediately report, furmsh and certify such changes to the Bank and shall submi: to the Bank a new account signature card reflecting such change(s) m
 order to make such changes effective and the Bank shall be fully protected in relying on such certifications and s:1all be indemnified and saved harmless from any
 claims, demands, expenses, losse,, or damages resulting from, or growing out of, honoring the signature of any member, manager or employee so certified, or
 refusing to honor any signature not so certified, and

 6. Further Resolved, that :he foregoing resolutions shall remain in full force and effect and the authority herein given to all cf said persons shall remain
 mevocable as far as the Bank 1s concerned until three (3) busmess days after the Ba:1k 1s notified in wntmg of the revocat10n of such authority and that receipt of
 such notice mall no: affect any action taken by said Bank prior thereto, and

 7. Further Resolved, that all transactions by any member, manager or employee of this Company on its behalf and in i:s name with the Bank prior to the
 delivery to the Bank of a certified copy of the foregoing resolutions are, in all respects, hereby ratified, confirmed, approved and adopted, and

 8. Further Resolved, that any member/manager be and hereby is, authorized and directed to certify these resolutions to the Bank and that the provisions
 hereof are in confor:nity with the Articles of Organization and Operating Agreement of this Company.




 In Witness Whereof, and intending to bind the Company, I have hereunto subscribed my name as a member/manager of this Company, this                                 6th
 day of   January                     , 2015




 M~fanager




 Bank Information
 Date     12/16/2014
 Rruiking Center Name       Wealth Management Banking
 Associate's Name       Sebrina DeFauw
 Associate's Phone Number        800 . 637 . 7455




90-53-2303NSB\V 03-2010                                                                                                                                          Page2 of2


                                                                       Attachment DDDD
                                                                                                                                                      PX 27, 2464
                                       Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 25 of 94
                                Date: 12/28/2017 Time: 4: 27: 14 PM (US Central Time) Scanned From Ip: 1o.128. 76.137

                                      ~

BankofAmerica~
                                                                                                                           Business Resolution or Authorization for
                                                                                                      Opening and Maintaining Banking
                                                                                                                          Relationship
 Name of Business SHERWOOD VENTURES LLC


 Account Number
                                             ----------
 State where Organized/Registered/Principal Place of Business TX
                                                                                ----------------
TIN


Business Type:


D      Sole Proprietor                                     D      Corporation                                           [RJ      Limited Liability Company

D       Partnership                                        D      Unincorporated Association                            D        Other

l. Resolved, that (the "Bank") is hereby designated as a depository of the Business and that deposit accounts and/or time deposits (CDs) be opened
and maintained in the name of this Business with the Bank in accordance with the terms of the Bank's Deposit Agreement and Disclosures and the
applicable rules and regulations for such accounts; that any one of the following authorized representatives, officers, employees, partners, members,
managers, as applicable ("Authorized Person"):

Name JORDAN L REYNA                                                                                 Title/Status managing Member
                                  1
                                         ~rf-----------
                                         0
Name_U~e..-:::¾--r-\---"'~"""-'---'s='ri-_
Name
                                                                                                    Title/Status _t\"---»µ'-'-\l\.~~-,..,~P-(__,1'14---~.1.-CQ...t.M.=---'\,"""e.,""°--v_ _ __

                                                                                                    Title/Status
     -----------------------------                                                                               -------------------
Name                                                                                                Title/Status
     -----------------------------                                                                               -------------------
is hereby authorized, on behalf of this Business and in its name, to execute and to sign any application, deposit agreement-related, signature card and
any other documentation required by the Bank to open said accounts; to sign checks, drafts, notes, bills of exchange, acceptances, time deposits
(CDs) or other orders for payment of money; to endorse checks, drafts, notes, bills, time deposits (CDs) or other instruments owned or held by this
Business for deposit with Bank or for collection or discount by the Bank; to accept drafts, acceptances, and other instruments payable at the Bank; to
place orders with the Bank for the purchase and sale of foreign currencies on behalf of this Business; to execute and deliver an electronic fund
transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of the Business; to obtain an access device (including but
not limited to a card, code, or other means of access to the Business's accounts) that may be used for the purpose of initiating electronic fund
transfers [Business agrees and acknowledges that neither the Electronic Funds Transfer Act (15 U.S.C. 1693 et seq.) nor Regulation E (12 C.F.R. Part
205) are applicable to any such access device]; to establish and maintain a night deposit relationship; to execute and deliver a wire transfer agreement
and to request, or to appoint or delegate from time to time, such persons who may request wires of funds; to enter into any agreements with the Bank
for the provision by the Bank of various Treasury Management services to this Business as such Authorized Person may determine, in his or her sole
discretion, and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the
performance of the Business's obligations thereunder, and that any such Treasury Management agreement(s) shall remain in full force and effect
until written notice to terminate given in accordance with the terms of any such agreement shall have been received by the Bank and that such
termination shall not affect any action taken by the Bank prior to such termination; to rent or lease a safe deposit box from the Bank, to execute the
rental agreement or lease, to enter the safe deposit box and to terminate the rental agreement or lease; to take whatever other actions or enter into
whatever other agreements relating to the accounts or investment of funds in such accounts with the Bank and to execute, amend, supplement and
deliver to Bank such agreements on behalf of the Business upon such terms and conditions as such Authorized Person may deem appropriate and to
appoint and delegate, from time to time, such person(s) who may be authorized to enter into such agreements and take any other actions pursuant to
such agreements in connection with said accounts that the Authorized Person deems necessary; and to waive presentment, demand, protest, and
notice of protest or dishonor of any check, note, bill, draft, or other instrument made, drawn or endorsed by this Business; and

2. Further Resolved, that the Bank be and is hereby authorized to honor, receive, certify, pay or exchange for another instrument all instruments
signed in accordance with the foregoing Resolution or Authorization, as applicable, even though such payment may create an overdraft or even
though such instruments may be drawn, signed or endorsed to the order of any Authorized Person signing the same or tendered by such Authorized
Person or a third party for exchange or cashing, or in payment of the individual obligation of such Authorized Person, or for deposit to such
Authorized Person personal account and Bank shall not be required or be under any obligation to inquire as to the circumstances of the issuance or
use of any instrument signed in accordance with the foregoing Resolution or Authorization, as applicable, or the application or disposition of such
instrument or the proceeds thereof; and, further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or
transfer of funds whether oral, by telephone or electronic means if such withdrawal, orders or transfer are initiated by an Authorized Person; and

3. Further Resolved, that the Bank be and is hereby requested. authorized and directed to honor and to treat as authorized, checks, drafts or other
 orders for the payment of money drawn or purportedly drawn in this Business's name, including those payable to the individual order of any person

 NTX
00-14-9120M 09-2017
                                       II I II IIIIIIII III II IIIII Ill II IIIIIII IIIIII I II II III III IIIII 1111                                                             Page I of 3



                                                                            Attachment DDDD
                                                                                                                                                             PX 27, 2465
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 26 of 94
                           Date: 12/28/2017 Time: 4: 27: 14 PM (US Central Time) Scanned From Ip: 1o.128. 76.137


                                                                                             Account Number:
                                                                                                                                ----------
whose name appears thereon as signer thereof, when bearing or purporting to bear the facsimile signature of an Authorized Person authorized in the
foregoing Resolution or Authorization, as applicable and Bank shall be entitled to honor, to treat as authorized, and to charge this Business for such
checks, drafts, or other orders regardless of by whom or by what means the actual or purported facsimile signature thereon may have been affixed
thereto, if such signature resembles the facsimile specimen duly certified to or filed with the Bank by the appropriate Authorized Person or if such
facsimile signature resembles any facsimile signature previously affixed to any check, draft, or other order drawn in the Business's name, which
check, draft, or other order was accepted and paid without timely objection by the Business, thereby ratifying the use of such facsimile signature; and
the Business hereby indemnifies and holds the Bank harmless against any and all loss, cost, damage or expense suffered or incurred by the Bank
arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature; and

4. Further Resolved, that endorsements for deposit may be evidenced by the name of the Business being written or stamped on the check or other
instrument deposited, without designation of the party making the endorsement, and the Bank is authorized to supply any endorsement on any
instrument tendered for deposit or collection; and

5. Further Resolved, that the appropriate Authorized Person of this Business shall certify to the Bank names and signatures of persons authorized to
act on behalf of this Business under the foregoing Resolution or Authorization, as applicable, and in the event a change occurs in the identity of the
Authorized Person, the undersigned shall immediately report, furnish and certify such changes to Bank and shall submit to the Bank a new account
signature card reflecting such change(s) in order to make such changes effective and the Bank shall be fully protected in relying on such certifications
and shall be indemnified and saved harmless from any claims, demands, expenses, losses, or damages resulting from, or growing out of, honoring the
signature of any Authorized Person so certified, or refusing to honor any signature not so certified; and

6. Further Resolved, that the foregoing Resolution or Authorization, as applicable, shall remain in full force and effect and the authority herein
given to all of said persons shall remain irrevocable as far as the Bank is concerned until three (3) business days after Bank is notified in writing of
the revocation of such authority and that receipt of such notice shall not affect any action taken by the Bank prior thereto; and

7. Further Resolved, that all transactions by the undersigned, or any Authorized Person on its behalf and in its name with the Bank prior to the
delivery to Bank of a certified copy of the foregoing Resolution or Authorization, as applicable, are, in all respects, hereby ratified, confirmed,
approved and adopted; and

8. Further Resolved, that the appropriate Authorized Person be and hereby is, authorized and directed to certify these Resolutions or Authorizations,
as applicable, to the Bank and that the provisions hereof are in conformity with the Business's Articles of Incorporation, Articles of Association,
Articles of Organization, Charter, Rules, Agreement, Operating Agreement (or other Agreement), and/or Bylaws, as applicable, and that the
appropriate Authorized Person be, and hereby is, authorized and directed to certify, from time to time hereafter, the names of the holders of the above
authorized titles and their signatures on any signature card or other documentation required by said Bank.



Sections 9, 10, 11 are applicable only if Partnership is checked on Page 1

9. That the undersigned shall certify to Bank the names and signatures of the Authorized Person authorized to act on behalf of this Business under the
foregoing instructions and notwithstanding any modifications or termination of any of the power of any of the above-named Authorized Persons to
represent said Business, whether by expiration of the Partnership Agreement, by death or retirement of any, or by the accession of one or more new
Partners, or otherwise, and notwithstanding any other notice thereof Bank may receive, this authority shall continue to be binding upon each of the
undersigned individually and upon our legal representatives, and upon said Partnership and its successors, until written notice to the contrary, signed
by one of the undersigned or on his/her behalf by his/her duly authorized agent or representative, shall have been received by the Bank; provided,
however that the foregoing instructions shall remain in full force and effect and the authority herein given to all of said persons shall remain
irrevocable as far as Bank is concerned until Bank has a reasonable time to act upon such notice to the contrary and such reasonable time cannot be
less than three (3) business days after the Bank is notified in writing of the revocation of such authority and that receipt of such notice shall not affect
any action taken by the Bank prior thereto; and

10. That if any other persons become interested in the Partnership as a Partner or other interested party in the business dealings of the Partnership, or
if there is any change in the Partnership that might change the relationship of the Partners or the depository relationship with the Bank, or if said
business shall become incorporated, the undersigned shall notify the Bank promptly; and

11. That it is expressly understood and agreed that each Partner is and shall be personally liable for the actions taken pursuant to authority granted
herein and that the rights evidenced by or contained in this Business Resolution or Authorization, as applicable, are in addition to, and not in
limitation of the rights inherent in a Partner; and

Sections 12, 13, 14 are applicable only if Sole Proprietor is checked on Page 1

12. That if any other person, firm or corporation acquires any right, title or interest in the Business or if my relationship thereto as sole owner be
altered in any way, or if said Business shall become incorporated, the undersigned shall notify the Bank promptly; and

13. That in consideration of your acceptance of the accounts of said Business under the foregoing name and style. I agree to protect and indemnify
Bank against all loss or liability, including court costs and attorney fees, arising from or growing out of the acceptance by said Bank for payment of
credit of checks, drafts, notes, bills of exchange, acceptances, certificates of deposits or other orders and instruments drawn to the order of and
endorsed in my name and/or in the name of said Business; and

NTX
00-14-9 I 20M 09-2017
                                 II III IIIIIIII IIIIIIIIII Ill II IIIIIII IIIIII I II II 111111111111111                                     Page 2 of3



                                                                   Attachment DDDD
                                                                                                                                 PX 27, 2466
                                  Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 27 of 94
                        Date: 12/28/2017 Time: 4: 27: 14 PM (US Central Time) Scanned From Ip: 10 .128. 76.137


                                                                                            Account Number:
                                                                                                                            ---------
14. That the undersigned has signed, acknowledged and filed in the proper office of the state of the Business's principal place of business any
document(s) which may be required by the laws of said state to be filed by a person doing business under a fictitious or assumed name. if applicable.



 In Witness Whereof, I certify that I am duly authorized to execute this Resolution or Authorization, as applicable, on behalf of the Business, and
 intending to bind the Business, I h~ve hereunto subscribed my name, in my capacity to certify the adoption of the Resolution or Authorization,
 this     7     day of {)e(_~i,.v\.          , 21) (       1
                  ,

 Signat e of Authorized Business Representative/ Title




  Bank Information


  Date                            12/27/2017

 Financial Center Name           LEGACY TOWN CENTER

  Employee's Name                 Khan. Muhammad Adnan

                                 972-673-2981
 Employee's Phone Number




  NTX
 00- l 4-9120M 09-201 7                                                                                                                     Page 3 of 3
                               II III IIIIIIII IIll IIIIII Ill II IIIIIII IIIIII I II II 111111111111111
                                                                 Attachment DDDD
                                                                                                                            PX 27, 2467
                                    Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 28 of 94
Banko£America-East4a 1/8/2015 1:45:30 PM                                           PAGE          4/005           888-294-5658



Bank of America~...,.                                                        Business Signature Card
                                                                             with Substitute Form W -9


Account Number:                                                                                           Bank Number: 099

Account Type:              □ DDA        □ sAV
Account Title:
SHERWOOD VENTURES, LLC




Legal Designation:
     Individual/Sole Proprietor      D Trust/Estate D Unincorporated Association D C Corporation D S Corporation
     Partnership     (Enter the type of partnership: General, LP, LLP or LLLP)

     Limited Liability Company (Enter tax classification: C=C Corporation, S=S Corporation, P=Partnership or M=Single Member Sole Proprietor)      S
                                                                                                                                                   ---
     Other (Defined in W-9 instructions)

Social Security Number
                            --------------                        (or)   Employer Identification Number
                                                                                                                              ----------
By signing below, I/we acknowledge and agree that this account 1s and will be governed by the terms and cond1t1ons set forth m the account
openmg documents for my/our account, as they are amended from time to time. The account openmg documents mclude the Deposit Agreement and
Disclosures and the Busmess Schedule of Fees. Furthermore, I/we acknowledge the receipt of these documents. By signing below, I/we
acknowledge and agree that the s1gnature(s) will serve as venfication for any transact10ns m connection with this account, and as the cert1ficat10n
(set forth below) of the taxpayer 1dentif1cation number (TIN) to which I/we want mterest reported. The Deposit Agreement mcludes a prov1s1on for
alternative dispute resolution.

Substitute Form W-9. Cert1ficat1on - Under penalties of perjury, I certify that (I) The number shown on this form 1s the correct taxpayer
identification number (or I am wmtmg for a number to be issued to me), and (2) I am not subject to backup w1thholdmg because. (A) I am exempt
from backup w1thholdmg, or (B) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup w1thholdmg as a result of
a fmlure to report all mterest or dividends, or (C) The IRS has not1f1ed me that I am no longer subject to backup w1thholdmg, and (3) I am a US
citizen or other US person (Defined m the W-9 mstrucbons) and (4) the F ATCA code(s) entered on this form (1f any) md1catmg that I am exempt
from FAT CA reportmg 1s correct.

Certification Instructions: You must cross out item 2 above 1f you have been notified by the IRS that you are currently subject to backup
w1thholdmg because you have failed to report all mterest and d1v1dends on your tax return. For real estate transactions, item 2 does not apply. For
mortgage mterest pmd, acqms1t10n or abandonment of secured prope1ty, cancellation of debt, contnbutions to an md1v1dual retirement arrangement
(IRA), and generally, payments other than mterest and dividends, you are not reqmred to sign the certification, but you must provide your correct TI:t,;.
(Please refer to the IRS mstruct1ons for Form W-9).
                                                       The Internal Revenue Service does not require your consent to any provision of
                                                       this document other than the certifications required to avoid backup withholding.

Exempt payee code (if any)

Exemption from FATCA reporting code (if any)
D Nonresident Alien Status (if applicable) If the benef1crnl owner of this account 1s a foreign person, check here, and complete and sign
          the applicable Form(sl W-8.

             Name (typed or printed)                            Title (if applicable)                                                             Date

1 JEFF BISHOP                                         Owner                                                                                      JG //S
                                                                                                                                               Ir,
2MATTHE\V \VAT ABE                                    Financial Director                                                                       IF16 //5
                                                                                                                                                    I

3
 -------------------
4
 -------------------
5
                                                                                                     © 2012 Bank of America, NA All Rights Reserved
00-14-9297lvf'.V 06-2014                                                                                                                      Page 1 of2



                                                                Attachment DDDD
                                                                                                                               PX 27, 2468
                                        Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 29 of 94
Banko£America-East4a 1/8/2015 1:45:30 PM                                          PAGE         5/005           888-294-5658




 Account Number:                                                                                                     II 11111111111111111111   Ill
 D Signature Card Addendum on File
 ATJ\1/Deposit/Debit Card Request
 Provided that the accountreferenced above 1s eligible to receive automated teller machme cards and/or Debit Cards, I (as authonzed by the
 resolutions and/or court documents and/or other agreements wluch authonze this account) hereby request the issuance of such cards to any of the
 authonzed signers on tlus account.

                                                                                            Owner
   Authob.gne,                                                                      Title

 Review Information

 Customer l

 Name JEFF BISHOP




 Customer 2:

 Name MATTHEWWATABE




 Customer 3:

 Name
        -------------------------------------------------------
 ID Type
           - - - - - - - - - - - - ID# - - - - - - - - - ID Issue~ - - - - - - - - - - -lss. Date - - - -Exp. Date - - - -
 ID Type
           - - - - - - - - - - - - ID# - - - - - - - - - ID Issue~ - - - - - - - - - - -lss. Date - - - -Exp. Date - - - -

 Customer 4:

 Name

 ID Type
           - - - - - - - - - - - - ID# - - - - - - - - - ID Issue~ - - - - - - - - - - -lss. Date - - - -Exp                          Date
                                                                                                                                             ----
 ID Type
           ------------ ID# --------- ID Issue~ -----------lss. Date ----Exp. Date ----
 Customer 5:

 Name

 ID Type
           - - - - - - - - - - - - ID# - - - - - - - - - ID Issue~ - - - - - - - - - - -lss. Date - - - - Exp. Date - - - -
 ID Type
           - - - - - - - - - - - - ID# - - - - - - - - - ID Issue~ - - - - - - - - - - -lss. Date - - - - Exp. Date - - - -

Bank Information



Date                       12/16/2014

Banking Center Name        Wealth :vlanagement Bankmg

As.sociate's Name          Sebrina DeFauw

Assoeiate's Phone Number 800-637-7455
                           ------------------------------------------------

 00-14-92971'vfW 06-2014                                                                                                                     Page 2 of2



                                                               Attachment DDDD
                                                                                                                            PX 27, 2469
                                 Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 30 of 94
                        Date: 12/28/2017 Time: 4: 27: 14 PM (US Central Time) Scanned From Ip: 10 .128. 76.137

                              ~

BankofAmerica~                                                 Business Signature Card
BANK OF AMERICA, N.A. (THE "BANK")                             with Substitute Form W-9
                                                                                                        Bank Number: 099
Account Number:
                                   --------------------                                                                          -----------
Account Type:          ~ Checking (DOA)             D
                                         Savings (SA V) □ Certificate of Deposit (CD)
Account Title:
SHERWOOD VENTURES LLC




Legal Designation:
     Individual/Sole Proprietor      D Trust/Estate D Unincorporated Association D C Corporation D S Corporation
     Partnership    (Enter the type of partnership: General, LP, LLP or LLLP)
                                                                                                                                              S -
     Limited Liability Company (Enter tax classification: C=C Corporation, S=S Corporation, P=Partnership or M=Single Member Sole Proprietor) -

     Other (Defined in W-9 instructions)
Social Security Number _ _ _ _ _ _ _ _ _ _ _ _ __                  (or)   Employer Identification Number
By signing below, I/we acknowledge and agree that this account is and will be governed by the terms and conditions set forth in the account
opening documents for my/our account, as they are amended from time to time. The account opening documents include the Deposit Agreement and
Disclosures and the Business Schedule of Fees. Furthermore, I/we acknowledge the receipt of these documents. By signing below, I/we
acknowledge and agree that the signature(s) will serve as verification for any transactions in connection with this account, and as the certification
(set forth below) of the taxpayer identification number (TIN) to which I/we want interest reported. The Deposit Agreement includes a provision for
alternative dispute resolution.

D Nonresident Alien Status (if applicable) If the beneficial owner of this account is a foreign person, check here, and complete and sign
          the applicable Form(s) W-8.
Substitute Form W-9. Certification - Under penalties of perjury, I certify that: (I) The number shown on this form is the correct taxpayer
identification number (or I am waiting for a number to be issued to me). and (2) I am not subject to backup withholding because: (A) I am exempt
from backup withholding, or (B) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of
a failure to report all interest or dividends, or (C) The IRS has notified me that I am no longer subject to backup withholding, and (3) I am a US
citizen or other US person (Defined in the W-9 instructions) and (4) the FATCA code(s) entered on this form (if any) indicating that I am exempt
from FA TCA reporting is correct.
Certification Instructions: You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup
withholding because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For
mortgage interest paid, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement
(IRA), and generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN.
(Please refer to the IRS instructions for Form W-9).

Exempt payee code (if any)

Exemption from FATCA reporting code (if any)
Exemptions (codes apply only to certain entities, not individuals; see instructions the IRS instructions for Form W-9):
                                                            The Internal Revenue Service does not require your consent to any provision of this
                                                            document other than the certifications required to avoid backup withholding.


                                                                  Title (if applicable)                                  Signature               Date
             Name (typed or printed)
    JEFF BISHOP                                         M(A~~,'"'a              µ ~ el\,                                                     \ 2 l~~ 11-
                                                                                                                                                 , \
2
    JORDAN L REYNA                                     managing Member                                                                       \"l-\,f j17
3_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

5_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                        © 2016 Bank of America, N.A. All Rights Reserved




                                                 II III IIIIIII Ill II IIIIII Ill II IIIIIII IIIIII I II II III III IIIII IIll
 NTX
                                                                                                                                              Page I of2
 00-14-9297M 11-2016

                                                                 Attachment DDDD
                                                                                                                                     PX 27, 2470
                                   Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 31 of 94
                          Date: 12/28/2017 Time: 4: 27: 14 PM (US Central Time) Scanned From IP: 10 .128. 76.137


 Account Number:

 D      Signature Card Addendum on File

 A TM/Deposit/Debit Card Request
 Provided that the account referenced above is eligible to receive automated teller machine cards and/or Debit Cards, I (as authorized by the
 resolutio s and/or court documents and/or other agreements which authorize this account) hereby request the issuance of such cards to any of the
 authorize s · n rs on this account.



   Authori ed Signer
                                                                                        Title   t-'\_~~{1
 Review Information

 Customer I:
          JEFF BISHOP
 Name




 Customer 2:
          JORDAN L REYNA
 Name




 Customer 3:

 Name

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ Iss. Date: _ _ _ _ Exp. Date: _ _ __

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ lss. Date: _ _ _ _ Exp. Date: _ _ __


 Customer 4:

 Name

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ lss. Date: _ _ _ _ Exp. Date: _ _ _ __

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ lss. Date: _ _ _ _ Exp. Date: _ _ _ __


 Customer 5:

 Name

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ Iss. Dae:
                                                                                                 t _ _ _ _ Exp. Dae:
                                                                                                                  t _ _ __

 ID Type: _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ _ Iss. Date: _ _ _ _ Exp. Date: _ _ __


Bank Information



Date                        12/27/2017

                            LEGACY TOWN CENTER
Financial Center Name

                             Khan, Muhammad Adnan
Employee's Name

Employee's Phone Number
                            972-673-2981



 NTX

                                                II I II IIIIIII Ill III IIIII Ill II IIIIIII IIIIII I II II 111111111111111
 00- I 4-9297M I 1-2016                                                                                                                    Page 2 of2



                                                                Attachment DDDD
                                                                                                                              PX 27, 2471
                Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 32 of 94
                                    Date: 7/17/2015 Time: 2:34:15 PM (US Central Time) Scanned From IP:10.78.214.9
                                       ~

Bank of America~
                                                                           Certified Copy of Corporate Resolutions - Opening
 BANK OF AMERICA, N A (THE "BANK")                                         and Maintaining Deposit Accounts and Services

                                                                                                Account Number
                                                                                                                                    --------------
 Name of Corporation            MFA HOLDINGS CORP.

 I. the undersigned, hereby certify to      BANK OF AMERICA, N A
                                            -----------------------------------------------
 that I am the Secretary/ Assistant Secretary and the designated keeper of the records and mmutes of
 MFA HOLDINGS CORP                                                                                               , duly orgamzed and existing under the laws of the
 State of    t{     (JYI        p   ,1'!'                           (the "Corporat1Qn"); that the followmg is a true copy ofresolul!ons duly adopted by the Board of
                                                                                    L)                 ·z ~ ,- '
                            I

 D!fectors of said Corporation at a meetmg duly held on the    lL        day of •       l ~,                              at winch a quorum was present and acted
 throughout or adopted by the unammous wntten consent of the Board of D!fectors; and      lat such resolut10ns are m full force and effect and have not been amended
 or rescmded


 1. Resolved, that BANK OF AMERICA, N.A                                                                                            (the "Bank") 1s hereby designated
 as a depository of the Corporal!on and that deposit accounts and/or l!mc deposits (CDs) be opened and mamtamed m the name ofth1s Corporation with Bank 111
 accordance with the terms of the Bank's Deposll Agreement and Disclosures and the applicable rules and regulat10ns for such accounts; that any one of the
 fo owmg officers or employees of the Corporal!on·
  1
      L A rJ               /,/VJ    /4,z 5 1-/-1-LL
 Name


 Name                                                                                 TIiie


 Name


 Name                                                                                 Title
 1s hereby authonzed, on behalf of this Corporal!on and m its name, to execute and to sign any applical!on, deposit agreement, signature card and any other
 documentat10n required by Bank to open said account;; to sign chech. draft;, notes, bills of exchange, acceptance;, l!me deposit; (CD;) or other order; for payment
 of money; to endorse checks, drafts, notes, bills, time depo,its (CDs) or other instruments owned or held by this Corporal!on for deposit wllh Bank or for collect10n
 or discount by Bank; to accept drafts, acceptances, and other mstruments payable at Bank; to place orders with Bank for the purchase and sale of foreign currencies
 on behalf of this Corporal!on, to execute and deliver an electromc fund transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of
 the Corporal!on; to obta111 an access device (mcluding but not limited to a card, code, or other means of access to the Corporal!on's accounts) that may be used for
 the purpose ofinillating electronic fund transfers [Corporal!on agrees and acknowledges that neither the Electromc Funds Transfer Act (15 USC 1693 et seq.) nor
 Regulation E (12 CF R Part 205) arc applicable to any such access device], to establish dnd mamtain a mght deposit rela1Ionsh1p, to execute and deliver a wire
 transfer agreement and to request, or to appomt or delegate from time to time such person; who may reque;t, Wifes of funds, to enter 111to any agreements with the
 Bank for the provision by Bank of vanous Treasury Management services to this Corporation as such officer or employee may determme, in his or her sole
 d1screl!on, and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the performance of the
 Corporation's obligations thereunder, and that any such Treasury Management agrccment(s) shall remam m full force and effect uni![ wntten nol!ce to terminate
 given m accordance with the terms of any such agreement shall have been received by Bank and that ,uch termmat1on shall not affect any acl!on taken by the Bank
 pnor to such termmat10n, to rent or lease a safe deposit box from Bank, to execute the rental agreement or lease. to enter the safe deposit box and to termmate the
 rental agreement or lease; to take whatever other acl!ons or enter m to whatever other agreements relatmg to the accounts or mvestment of funds in such accounts
 with Bank and to execute, amend, supplement and deliver to Bank such agreements on behalf of the Corporat10n upon such terms and cond1t10ns as such officer or
 employee may deem appropnate and to appoint and delegate, from ttme to ttme, such person(,) who may be authonzed to enter mto such agreements and take any
 other acl!ons pursuant to such agreements m connccl!on with said accounts that the officer or employee deems necessary, and to waive presentment, demand,
 protest, and notice of protest or dishonor of any check, note, bill, draft, or other mstrument made, drawn or endorsed by this Corporal!on; and

 2. Further Resolved, that the Bank be and 1s hereby authonzed to honor, receive, certify, pay or exchange for money orders or other mstrument~ all 111strumcnts
 signed 111 accordance with the forego111g resolul!ons even though such payment may create an overdraft or even though such 111struments may be drawn or endorsed to the
 order of any officer or employee s1gn111g the same or tendered by such officer or employee or a third party for exchange or cashing, or 111 payment of the mdividual
 obhgal!on of such officer or employee, or for deposit to such officer's or employee's personal account and Bank shall not be reqmred or be under any obligation to
 111qu1re as to the circumstances of the issuance or use of any mstrument signed 111 accordance with the foregomg resolutions or the application or dispos11Ion of such
 mstrument or the proceeds thereof; and, further, that the Bank 1s authonzed to honor any mstrucl!ons regarding withdrawals, orders for payment or transfer of funds
 whether oral, by telephone or electromc means 1fsuch withdrawal, orders or transfer are m11Iated by an above authonzed officer or employee, and

 3. Further Resolved, that the Bank be and 1s hereby requested, authonzed and directed to honor and to treat as authonzed, checks, drafts or other order; for
 the payment of money drawn or purportedly drawn m this Corporat10n's name, includmg those payable to the mdiv1dual order of any person whose name appears
 thereon as signer thereof, when beanng or purport111g to bear the facs1m1le signature of an officer or employee authonzed m the foregomg resolul!ons and Bank shall
 be enl!tled to honor, to treat a; authorized, and to charge this Corporauon for such checks, drafts, or other orders regardless of by whom or by what means the actual
 or purported facsimile signature thereon may have been affixed thereto, 1f such signature resembles the facsnnile specimen duly certified to or filed with the Bank by
 the Secretary or Assistant Secretary or other officer of this Corporat10n or if such facsimile signature resembles any facsimile signature prev10usly affixed to any
 check, draft, or other order drawn m the Corporation's name, which check, draft, or other order was accepted and paid without l!mely obJecl!on by the Corporat10n,
 thereby rat1fymg the use of such facs1m1le signature, and the Corporation hereby mdemnifies and holds the Bank harmless against any and all loss. cost. damage or
 expense suffered or mcurred by the Bank an sing out of or m any way related to the misuse or unlawful or unauthorized use by a person of such fac;1m1le signature,
 and


NFL
00-14-9012M 11-2013
                                                                                                                                   111111111111111 Ill   llll Ill

                                                                Attachment DDDD
                                                                                                                          PX 27, 2472
              Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 33 of 94
                            Date: 7/17/2015 Time: 2:34: 15 PM (US Central Time) Scanned From IP: 10. 78.214.9




                                                                                                 Account Number
                                                                                                                                  ------------
 4. Further Resolved, that endorsements for deposit may be evidenced by the name of the Corporation bemg wntten or stamped on the check or other
 mstrument deposited, without designation of the party makmg the endorsement, and Bank 1s aulhonzed to supply any endorsement on any mstrument tendered for
 deposit or collect10n, and

 5. Further Resolved, that the Secretary or Assistant Secretary of this Corporation shall certify to Bank names and signatures of persons authonzed to act on
 behalf of this Corporation under the foregomg resolutions and shall from lime to time hereafter, as changes m the identity of said officers and employees are made,
 immediately report, furnish and certify such changes to Bank and shall submit to Bank a new account signature card reflectmg such change(s) m order to make such
 changes effective and Bank shall be fully protected m relymg on such cert1ficat10ns and shall be mdemmfied and saved harmless from any claims, demands,
 expenses, losses, or damages resulting from, or growmg out of, hononng the signature of any officer or employee so certified, or refusmg to honor any signature not
 so certified, and

 6. Further Resolved, the foregomg re,olut10m, shall remam m full force and effect and the authonty herem given to all of ,aid person, shall remam
 mevocable as far as Bank 1s concerned unttl three (3) busmess days after Bank 1s notified m wntmg of the revocat10n of such authonty and that receipt of such
 notice shall not affect any act10n taken by said Bank pnor thereto, and

 7. Further Resolved, that all transactions by any officer or employee of this Corporal!on on its behalf and m its name with Bank pnor to the delivery to Bank
 of a certified copy of the foregomg resolut10ns arc, m all respects, hereby ratified, confirmed, approved and adopted, and

 8. Further Resolved, that the Secretary or Assistant Secretary be and hereby 1s, authonzed and duected to certify these resolut10ns to said Bank and that the
 prov1s10ns hereof are m conformity with the Charter or Articles of Incorporation and Bylaws of this Corporation and that the Secretary or Assistant Secretary be, and
 hereby 1s, authon7ed and duected to certify, from time to time hereafter, the names of the holders of the above authonzed titles and theu signatures on any signature
 card or other documentation reqmred by said Bank


 I• WU•~• Wh.,wf, I haw he,c,mo soh~nbed my •=e              ••d •ffi=I ilirn.J of ili» Cmp~oo,, 1h»        1-'-      d.y of   JV ,•/   J


                                                                                          Secretary/Assistant Secretary




 (Corporate Seal)




                                                                                                                                 111111111111111 Ill II II Ill

 Bank Information

 Date                         07/16/2015

 Bankmg Center Name          WESTSHORE MALL

 Assoc1ate's Name             James West

 A,,oc1ate', Phone Number 813-637-2332
                             -----------------------------------------------
 NFL
00-14-9012M 11-2013


                                                               Attachment DDDD
                                                                                                                        PX 27, 2473
              Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 34 of 94
                          Date: 7/17/2015 Time: 2:34:15 PM (US Central Time) Scanned From IP:10.78.214.9

Bank of America ♦.                                                             Business Signature Card
BANK OF AMERICA, NA (THE "BANK")                                               with Substitute Form W-9

Account Number:                                                                                                        Bank Number: -
                                                                                                                                    075
                                       ----------                                                                                     -----
Account Type:            ~DDA          □ sAV           □ co
Account Title:
 MFA HOLDINGS CORP




Legal Designation:

□    Individual/Sole Proprietor      D Trust/Estate D Unincorporated Association                      DC Corporation          ~ S Corporation

□    Partnership    (Enter the type of partnership: General, LP, LLP or LLLP)


□    Limited Liability Company (Enter tax classification: C=C Corporation, S=S Corporation, P=Partnership or M=Single Member Sole Proprietor)


□ Other (Defined in W-9 instructions)
Social Security Number _ _ _ _ _ _ _ _ _ _ _ _ _ __ (or)                  Employer Identification Number _                    _ _ _ _ _ _ _ _ _ __

By signing below, I/we acknowledge and agree that this account 1s and will be governed by the terms and cond1t1ons set forth m the account
openmg documents for my/our account, as they are amended from time to time. The account openmg documents mclude the Deposit Agreement and
Disclosures and the Busmess Schedule of Fees Furthermore, I/we acknowledge the receipt of these documents. By signing below, I/we
acknowledge and agree that the s1gnature(s) will serve as venfication for any transact10ns m connection with this account, and as the cert1ficat10n
(set forth below) of the taxpayer 1dent1fication number (TIN) to which I/we want mterest reported The Deposit Agreement mcludes a prov1s10n for
alternative dispute resolution.
Substitute Form W-9. Cert1ficat10n - Under penalties of perjury, I certify that (I) The number shown on this form 1s the correct taxpayer
1dent1ficat10n number (or I am wa1tmg for a number to be issued to me), and (2) I am not subject to backup w1thholdmg because (A) I am exempt
from backup w1thholdmg, or (B) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup w1thholdmg as a result of
a failure to report all mterest or d1v1dends, or (C) The IRS has notified me that I am no longer subject to backup w1thholdmg, and (3) I am a US
c1t1zen or other US person (Defined m the W-9 mstruct10ns) and (4) the FATCA code(s) entered on this form (1f any) md1catmg that I am exempt
from FATCA reportmg is correct
Certification Instructions: You must cross out item 2 above 1fyou have been notified by the IRS that you are currently subject to backup
w1thholdmg because you have failed to report all mterest and d1v1dends on your tax return. For real estate transact10ns, item 2 does not apply For
mortgage mterest paid, acqms1t1on or abandonment of secured property, cancellation of debt, contnbut1ons to an md1v1dual ret1rement arrangement
(IRA), and generally, payments other than mterest and d1v1dends, you are not reqmred to sign the cert1ficat10n, but you must provide your correct TIN
(Please refer to the IRS mstructions for Form W-9).

                                                           The Internal Revenue Service does not require your consent to any provision of this
                                                           document other than the certifications required to avoid backup withholding.


Exempt payee code (if any)

Exemption from FATCA reporting code (if any)


D Nonresident Alien Status (if applicable) If the beneficial owner ofth1s account 1s a foreign person, check here, and complete and sign
          the applicable Fonn(s) W-8

             Name (typed or printed)                             Title (if applicable)

l ALLAN MARSHALL                                     PD


2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


5_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
  NFL                                                                                                       © 2012 Bank of America, NA All Rights Reserved


                                                II III IIIIIII Ill II IIIIII II III IIIIIII IIII IIII IIIII II IIII IIIIIll
00- l 4-9297MW 08-2014                                                                                                                          Page 1 of2




                                                          Attachment DDDD
                                                                                                                 PX 27, 2474
              Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 35 of 94
                           Date: 7/17/2015 Time: 2:34: 15 PM (US Central Time) Scanned From IP: 10. 78.214.9




Account Number:
                      -               ----------
D Signature Card Addendum on File
A TM/Deposit/Debit Card Request
Provided that the account referenced above 1s ehg1ble to receive automated teller machme cards and/or Debit Cards, I (as authonzed by the
resolut10ns and/or court documents and/or other agreements which authonze this account) hereby request the issuance of ~uch cards to any of the
authonzed signers on this account.


~ ~~
  Authonzed Signer
                                                                                      ___e_~·o_ _ __
                                                                                        Title

Review Information

Customer 1

Name     ALLAN MARSHALL




Customer 2:

Name- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

ID Type _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                   Iss Date _____ Exp Date _ _ __

ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                 lss Date _ _ _ _ Exp Date _ _ _ _


Customer 3:

Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID#· _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                lss Date _ _ _ _ Exp Date _ __

ID Type _ _ _ _ _ _ _ _ __                  ID# _ _ _ _ _ _ _ _ _.ID Issuer _ _ _ _ _ _ _ _ _ __                       Iss Date _ _ _ _ Exp Date _ _ _ _

Customer 4:

Name         ------ --- --- ------                                  --- --- --------------

ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                 Iss Date _ _ _ Exp Date _ _ _

ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                 lss Date _ _ _ _ Exp Date _ __

Customer 5:

Name- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                 lss Date _ _ _ Exp Date _ _ _

ID Type _ _ _ _ _ _ _ _ _ _ _ _ _ ID# _ _ _ _ _ _ _ _ _ ID Issuer _ _ _ _ _ _ _ _ _ __                                 Iss Date _____ Exp Date _ _ _


Bank Information


Date                           07/16/2015


Banking Center Name            WESTSHORE MALL


Associate's Name               James West


Associate's Phone Number       813-637-2332


 NFL
00-14-9297MW 08-2014
                                                II III IIIIIII Ill III IIIII II I I IIIIIII IIII IIII IIIII II IIII II II Ill                   Page 2 of2


                                                         Attachment DDDD
                                                                                                                  PX 27, 2475
            Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 36 of 94
                          Date: 11/9/2016 Time: 7:24:29 PM (US Central Time) Scanned From IP:10.165.83.8

                                  ~

Bank of America~
                                                                           Certified Copy of Corporate Resolutions - Opening
BANK OF AMERICA, N.A. (THE "BANK")                                         and Maintaining Deposit Accounts and Services


                                                                                                 Account Number:                    2_ _ _ _ _ _ _ _ _ _ _ __
 Name of Corporation       WINSTON CORP.

 I. the undersigned, hereby certify to   BANK OF AMERICA, N.A.
                                         -----------------------------------------------
 that I am the Secretary/Assistant Secretary and the designated keeper of the records and minutes of

 _W_IN_S_T_O_N_C_O_R_P,..- - + - - - . - . - . . - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' duly organized and existing under the laws of the
 State of _ ___,,._.z;..._...._.__,__..,__._-.L.-_,_-=-'-------)the "Corporation"); that the following is a true copy of resolutions duly adopted by the Board of
 Directors of said Corporation at a meeting duly held on the    ~        day of    NC:\~~c:2ol G:,,                        at which a quorum was present and acted
 throughout or adopted by the unanimous written consent of the Board of Directors; and that such resolutions are in full force and effect and have not been amended
 or rescinded.


 1. Resolved, tliat       BANK OF AMERICA, N.A.                                                                                      (the '"Bank") is hereby designated
 as a depository of the Corporation and that deposit accounts and/or time deposits (CDs) be opened and maintained in the name of this Corporation with Bank in
 accordance with the terms of the Bank's Deposit Agreement and Disclosures and the applicable rules and regulations for such accounts; that any one of the
 follow    otriceCr employc~~ptr~on:


 Name                                                                                  Title


 Name                                                                                  Title


 Name                                                                                  Title


 Name                                                                                  Title
 is hereby authorized, on behalf of this Corporation and in its name, to execute and to sign any application, deposit agreement, signature card and any other
 documentation required by Bank to open said accounts; to sign checks, drafts, notes, bills of exchange, acceptances, time deposits (CDs) or other orders for payment
 of money; to endorse checks, drafts, notes, bills, time deposits (CDs) or other instruments owned or held by this Corporation for deposit with Bank or for collection
 or discount by Bank; to accept drafts, acceptances, and other instruments payable at Bank; to place orders with Bank for the purchase and sale of foreign currencies
 on behalf of this Corporation; to execute and deliver an electronic fund transfers agreement and to make transfers or withdrawals by electronic transfer on behalf of
 the Corporation; to obtain an access device (including but not limited to a card, code, or other means of access to the Corporation's accounts) that may be used for
 the purpose of initiating electronic fund transfers [Corporation agrees and acknowledges that neither the Electronic Funds Transfer Act (15 U.S.C. 1693 et seq.) nor
 Regulation E (12 C.F.R. Part 205) are applicable to any such access device]: to establish and maintain a night deposit relationship: to execute and deliver a wire
 transfer agreement and to request, or to appoint or delegate from time to time such persons who may request, wires of funds; to enter into any agreements with the
 Bank for the provision by Bank of various Treasury Management services to this Corporation as such officer or employee may determine, in his or her sole
 discretion, and to sign any and all documents and take all actions required by Bank relative to such Treasury Management services or the performance of the
 Corporation's obligations thereunder, and that any such Treasury Management agreement(s) shall remain in full force and effect until written notice to terminate
 given in accordance with the terms of any such agreement shall have been received by Bank and that such termination shall not affect any action taken by the Bank
 prior to such termination; to rent or lease a safe deposit box from Bank, to execute the rental agreement or lease, to enter the safe deposit box and to terminate the
 rental agreement or lease; to take whatever other actions or enter in to whatever other agreements relating to the accounts or investment of funds in such accounts
 with Bank and to execute, amend, supplement and deliver to Bank such agreements on behalf of the Corporation upon such terms and conditions as such officer or
 employee may deem appropriate and to appoint and delegate, from time to time, such person(s) who may be authorized to enter into such agreements and take any
 other actions pursuant to such agreements in connection with said accounts that the officer or employee deems necessary; and to waive presentment, demand,
 protest, and notice of protest or dishonor of any check, note, bill, draft, or other instrument made, drawn or endorsed by this Corporation; and

 2. Further Resolved, that the Bank be and is hereby authorized to honor, receive, certify, pay or exchm1ge for money orders or other instruments all instruments
 signed in accordm1ce with the foregoing resolutions even though such payment may create an overdraft or even though such instruments may be drawn or endorsed to the
 order of any oflicer or employee signing the same or tendered by such officer or employee or a third party for exchange or cashing, or in payment of the individual
 obligation of such officer or employee, or for deposit to such officer's or employee's personal account and Bank shall not be required or be under any obligation to
 inquire as to the circumstances of the issum1ce or use of any instrument signed in accordance with the foregoing resolutions or the application or disposition of such
 instrument or the proceeds thereof; and, further, that the Bank is authorized to honor any instructions regarding withdrawals, orders for payment or transfer of funds
 whether oral, by telephone or electronic means if such withdrawal, orders or transfer are initiated by an above authorized officer or employee; and

 3. Further Resolved,            that the Bank be and is hereby requested, authorized and directed to honor and to treat as authorized, checks, drafts or other orders for
 the payment of money drawn or purportedly drawn in this Corporation's name, including those payable to the individual order of any person whose name appears
 thereon as signer thereo( when bearing or purporting to bear the facsimile signature of an officer or employee authorized in the foregoing resolutions and Bank shall
 be entitled to honor, to treat as authorized, and to charge this Corporation for such checks, drafts, or other orders regardless of by whom or by what means the actual
 or purported facsimile signature thereon may have been affixed thereto, if such signature resembles the facsimile specimen duly certified to or filed with the Bank by
 the Secretary or Assistant Secretary or other ofiicer of this Corporation or if such facsimile signature resembles any facsimile signature previously affixed to any
 check, draft, or other order drawn in the Corporation's name, which check, draft, or other order was accepted and paid without timely objection by the Corporation,
 thereby ratifying the use of such facsimile signature; and the Corporation hereby indemnifies and holds the Bm1k harmless against any and all Joss, cost, damage or
 expense suffered or incurred by the Bank arising out of or in any way related to the misuse or unlawful or unauthorized use by a person of such facsimile signature;
 and



NCA
00-14-9012M 11-2013
                                                                                                                                    II III II111111111111111 Ill

                                                               Attachment DDDD
                                                                                                                      PX 27, 2476
                 Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 37 of 94
                                Date: 11/9/2016 Time: 7:24:29 PM (US Central Time) Scanned From IP:10.165.83.8




                                                                                                  Account Number:
                                                                                                                      -                -------------
  4. Fu rt her Resolved,       that endorsements for deposit may be evidenced by the name of the Corporation being written or stamped on the check or other
  instrument deposited, without designation of the party making the endorsement, and Bank is authorized to supply any endorsement on any instrument tendered for
  deposit or collection; and

  5. Further Resolved,        that the Secretary or Assistant Secretary of this Corporation shall certify to Bank names and signatures of persons authorized to act on
 behalf of this Corporation under the foregoing resolutions and shall from time to time hereafter, as changes in the identity of said ot1icers and employees are made,
 immediately report, furnish and certify such changes to Bank and shall submit to Bank a new account signature card reflecting such change(s) in order to make such
 changes effective and Bank shall be fully protected in relying on such certifications mid shall be indemnified and saved harmless from any claims, demands,
 expenses, losses, or damages resulting from, or growing out of, honoring the signature of any officer or employee so certified, or refusing to honor any signature not
 so certified: and

 6. Further Resolved,            the foregoing resolutions shall remain in full force and effect and the authority herein given to all of said persons shall remain
 irrevocable as far as Bank is concerned until three (3) business days after Bank is notified in writing of the revocation of such authority and that receipt of such
 notice shall not affect any action taken by said Bank prior thereto: and

 7. Further Resolved, that all transactions by any officer or employee of this Corporation on its behalf and in its name with Bank prior to the delivery to Bank
 of a certified copy of the foregoing resolutions are, in all respects, hereby ratified, confirmed, approved and adopted; and

 8. Further Resolved, that the Secretary or Assistant Secretary be and hereby is, authorized and directed to certify these resolutions to said Bank and that the
 provisions hereof are in conformity with the Charter or Articles of Incorporation and Bylaws of this Corporation and that the Secretary or Assistant Secretary be, and
 hereby is, authorized and directed to certify, from time to time herealier, the names of the holders of the above authorized titles and their signatures on any signature
 card or other documentation required by said Bank.



 In Witness Whereof, I have hereunto subscribed my name and aftixed the seal of this Corporation, this                  day of




 (Corporate Seal)




                                                                                                                                    11111111111111111111 II Ill


 Bank Information

 Date                         11/04/2016

 Banking Center Name         PACIFIC PALISADES

 Associate's Name            Dcsyana Willis

 Associate's Phone Number _3_1_0_-4_3_4_-_2_26_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

NCA
00-14-9012M 11-2013



                                                                   Attachment DDDD
                                                                                                                            PX 27, 2477
                Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 38 of 94
                             Date: 11/9/2016 Time: 7:24:29 PM (US Central Time) Scanned From IP:10.165.83.8

                                s--
BankofAmerica~                                                                   Business Signature Card
BANK OF AMERICA, N.A. (THE "BANK")                                               with Substitute Form W-9

Account N um her: _                          _ _ _ _ _ __                                                                Bank Number: -  8
                                                                                                                                      3 I- ----

Account Type:           ~DOA             0sAV            □ co
Account Title:
    WINSTON CORP.




Legal Designation:

□      Individual/Sole Proprietor      D Trust/Estate D Unincorporated Association                      DC Corporation          ~ S Corporation

□      Partnership    (Enter the type of partnership: General, LP, LLP or LLLP)


□      Limited Liability Company (Enter tax classification: C=C Corporation, S=S Corporation, P=Partnership or M=Single :\lember Sole Proprietor)


□      Other (Defined in W-9 instructions)

Social Security Number _ _ _ _ _ _ _ _ _ _ _ _ __                    (or)   Employer Identification Number _8                       _ _ _ _ _ _ _ _ __

By signing below, I/we acknowledge and agree that this account is and will be governed by the terms and conditions set forth in the account
opening documents for my/our account. as they are amended from time to time. The account opening documents include the Deposit Agreement and
Disclosures and the Business Schedule of Fees. Furthermore. I/we acknowledge the receipt of these documents. By signing below, I/we
acknowledge and agree that the signature(s) will serve as verification for any transactions in connection with this account. and as the certification
(set forth below) of the taxpayer identification number (TIN) to which I/we want interest reported. The Deposit Agreement includes a provision for
alternative dispute resolution.
Substitute Form W-9. Certification - Under penalties of perjury. I certify that: (I) The number shown on this form is the correct taxpayer
identification number (or I am waiting for a number to be issued to me), and (2) I am not subject to backup withholding because: (A) I am exempt
from backup withholding. or (B) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of
a failure to report all interest or dividends. or (C) The IRS has notified me that I am no longer subject to backup withholding. and (3) I am a US
citizen or other US person (Defined in the W-9 instructions) and (4) the FATC A code(s) entered on this form (if any) indicating that I am exempt
from FATCA reporting is correct.
Certification Instructions: You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup
withholding because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For
mortgage interest paid. acquisition or abandonment of secured property. cancellation of debt, contributions to an individual retirement arrangement
(IRA). and generally. payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN.
(Please refer to the IRS instructions for Form W-9).

                                                             The Internal Revenue Service does not require your consent to any provision of this
                                                             document other than the certifications required to avoid backup withholding.



Exempt payee code (if any)

Exemption from FATCA reporting code (if any)


D Nonresident Alien Status (if applicable) If the beneficial owner of this account is a foreign person. check here. and complete and sign
           the applicable Fonn(s) W-8.

               Name (typed or printed)

l_K_Yl_,E_D_E_NN_I_S_ _ _ _ _ _ _ _ _ _ _sE_·c_R_E·r_·A_RY
                                                         _________
                                                                   Title (if applicable)

                                                                                                       -----'~'----A



2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                        Signature

                                                                                                                   _-_ _ _ _ _\                    vr (Date

                                                                                                                                                                 6

]   __________________ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
4
    ------------------
5_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
     NCA                                                                                                      © 2012 Bank of America, N.A. All Rights Reserved


                                                  II IIll IIIIII Ill Ill lllll I IIll IIIIII IIIll Ill I IIII Ill III III Ill
00-14-9297MW 08-2014                                                                                                                               Page l of2




                                                            Attachment DDDD
                                                                                                                   PX 27, 2478
              Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 39 of 94
                           Date: 11/9/2016 Time: 7:24:29 PM (US Central Time) Scanned From IP:10.165.83.8



Account Number:
                      -              ----------
□      Signature Card Addendum on File

ATM/Deposit/Debit Card Request
Provided that the account referenced above is eligible to receive automated teller machine cards and/or Debit Cards, I (as authorized by the
resolutions and/or court documents and/or other agreements which authorize this account) hereby request the issuance of such cards to any of the
authorized signers on this account.




  Am~

Review Information

Customer I:

Name     KYLE DENNIS




Customer 2:

Name. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                      lss. Date: _ _ _ _ Exp. Date: _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                      Iss. Date: _ _ _ _ Exp. Date: _ _ __

Customer 3:

Name. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                     lss. Date: _ _ _ _ Exp. Date: _ _ __

ID Type:. _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ __                    Iss. Date:. _ _ _ _ Exp. Date: ____

Customer 4:

Name, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ __                     Iss. Date: _ _ _ _ Exp. Date: _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                     Iss. Date: _ _ _ _ Exp. Date: _ __

Customer 5:

Name, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                     Iss. Date: _ _ _ _ Exp. Date: _ __

ID Type: _ _ _ _ _ _ _ _ _ _ _ _ _ ID#: _ _ _ _ _ _ _ _ _ID Issuer: _ _ _ _ _ _ _ _ _ __                     Iss. Date: _ _ _ _ Exp. Date _ __


Bank Information


Date                          11/04/2016


Banking Center Name           PACIFIC PALISADES


Associate's l\ame             Desyana Willis


Assoeiate's Phone Number      31 0-434-2260


 NCA
00-14-9297MW 08-20 I4                                                                                                                     Page 2 of2
                                               111111111111111 Ill lllll II IIll IIIIII 11111111111111111111111 Ill
                                                        Attachment DDDD
                                                                                                          PX 27, 2479
           Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 40 of 94


                                                   DECLARATION

                                                    Case No. : 2023073




Donna A Craig, certifies and declares as follows:

1. I am over the age of 18 years and not a party to this action.

2. My business address is 7610 West Washington Street, Indianapolis, Indiana 46231.

3. I am a Doc Review Sr Specialist II and Custodian of Records for JPMorgan Chase Bank, N.A. (hereinafter referred
to as the "Bank") in the National Subpoena Processing Department located in Indianapolis, Indiana.

4. Based on my knowledge of the Bank's business records practices and procedures, the enclosed records are a true
and correct copy of the original documents kept by the Bank in the ordinary course of business.

5. Based on my knowledge of the Bank's business records practices and procedures, the records were made at or near
the time of the occurrence of the matters set forth in the records by, or from, information transmitted by a person with
knowledge of those matters.

6. It is the regular practice of the Bank to make such a record of transactions in the ordinary course of business.


I declare under penalty of perjury, under the laws of the State of Indiana, that the foregoing is true and correct.




      August 13, 2020
Dated:______________________

                                            By:________________________________
                                              Donna A Craig
                                               Doc Review Sr Specialist II
                                               JPMORGAN CHASE BANK, N.A.




SB1153947-F1


                                                                                           SUBP10a




                                                Attachment EEEE
                                                                                          PX 27, 2480
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 41 of 94




                       Attachment EEEE
                                                PX 27, 2481
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 42 of 94




                       Attachment EEEE
                                                PX 27, 2482
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 43 of 94




                       Attachment EEEE
                                                PX 27, 2483
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 44 of 94




                       Attachment EEEE
                                                PX 27, 2484
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 45 of 94




                       Attachment EEEE
                                                PX 27, 2485
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 46 of 94




                       Attachment EEEE
                                                PX 27, 2486
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 47 of 94




                       Attachment EEEE
                                                PX 27, 2487
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 48 of 94




                       Attachment EEEE
                                                PX 27, 2488
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 49 of 94




                       Attachment EEEE
                                                PX 27, 2489
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 50 of 94




                       Attachment EEEE
                                                PX 27, 2490
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 51 of 94




                       Attachment EEEE
                                                PX 27, 2491
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 52 of 94




                       Attachment EEEE
                                                PX 27, 2492
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 53 of 94




                       Attachment EEEE
                                                PX 27, 2493
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 54 of 94




                       Attachment EEEE
                                                PX 27, 2494
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 55 of 94




                       Attachment EEEE
                                                PX 27, 2495
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 56 of 94




                       Attachment FFFF
                                                 PX 27, 2496
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 57 of 94




                       Attachment FFFF
                                                 PX 27, 2497
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 58 of 94




                       Attachment FFFF
                                                 PX 27, 2498
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 59 of 94




                       Attachment FFFF
                                                 PX 27, 2499
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 60 of 94




                       Attachment FFFF
                                                 PX 27, 2500
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 61 of 94




                       Attachment FFFF
                                                 PX 27, 2501
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 62 of 94




                       Attachment FFFF
                                                 PX 27, 2502
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 63 of 94




                       Attachment FFFF
                                                 PX 27, 2503
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 64 of 94




                       Attachment FFFF
                                                 PX 27, 2504
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 65 of 94




                       Attachment FFFF
                                                 PX 27, 2505
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 66 of 94




                       Attachment FFFF
                                                 PX 27, 2506
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 67 of 94




                       Attachment FFFF
                                                 PX 27, 2507
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 68 of 94




                       Attachment FFFF
                                                 PX 27, 2508
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 69 of 94




                       Attachment FFFF
                                                 PX 27, 2509
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 70 of 94




                       Attachment FFFF
                                                 PX 27, 2510
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 71 of 94




                       Attachment FFFF
                                                 PX 27, 2511
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 72 of 94




                       Attachment FFFF
                                                 PX 27, 2512
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 73 of 94




                       Attachment FFFF
                                                 PX 27, 2513
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 74 of 94




                       Attachment FFFF
                                                 PX 27, 2514
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 75 of 94




                       Attachment FFFF
                                                 PX 27, 2515
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 76 of 94




                      Attachment GGGG
                                                 PX 27, 2516
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 77 of 94




                      Attachment GGGG
                                                 PX 27, 2517
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 78 of 94




                       Attachment GGGG
                                                 PX 27, 2518
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 79 of 94




                      Attachment GGGG
                                                 PX 27, 2519
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 80 of 94




                      Attachment GGGG
                                                 PX 27, 2520
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 81 of 94




                      Attachment GGGG
                                                 PX 27, 2521
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 82 of 94




                      Attachment GGGG
                                                 PX 27, 2522
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 83 of 94




                      Attachment GGGG
                                                 PX 27, 2523
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 84 of 94




                      Attachment GGGG
                                                 PX 27, 2524
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 85 of 94




                      Attachment GGGG
                                                 PX 27, 2525
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 86 of 94




                      Attachment GGGG
                                                 PX 27, 2526
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 87 of 94




                      Attachment GGGG
                                                 PX 27, 2527
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 88 of 94




                      Attachment GGGG
                                                 PX 27, 2528
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 89 of 94




                      Attachment GGGG
                                                 PX 27, 2529
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 90 of 94




                      Attachment GGGG
                                                 PX 27, 2530
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 91 of 94




                      Attachment GGGG
                                                 PX 27, 2531
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 92 of 94




                      Attachment GGGG
                                                 PX 27, 2532
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 93 of 94




                      Attachment GGGG
                                                 PX 27, 2533
Case 1:20-cv-03538-GLR Document 14-2 Filed 12/07/20 Page 94 of 94




                      Attachment GGGG
                                                 PX 27, 2534
